Exhibit 10.42

FINAL

 

 

 

AMENDED AND RESTATED OPERATING AGREEMENT

 

OF

 

ALIANTE GAMING, LLC

 

 

 

JANUARY 6, 2006

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I

 

DEFINITIONS

 

 

1.1

 

Definitions

 

2

ARTICLE II

 

FORMATION

 

 

2.1

 

Formation

 

17

2.2

 

Name; Licenses

 

17

2.3

 

Purposes and Powers

 

18

2.4

 

Registered Agent and Registered Office

 

18

ARTICLE III

 

MANAGEMENT

 

 

3.1

 

The Manager

 

18

3.2

 

Expense of Construction; Matters Relating to Construction and Development;
Matters Relating to Financing the Construction of the Project

 

19

3.3

 

Manager’s Duties During Pre-Opening Period

 

20

3.4

 

Manager’s Duties During Operating Period and With Respect to Expansion Projects

 

20

3.5

 

Compensation of the Manager

 

20

3.6

 

Removal of the Manager

 

21

3.7

 

Officers

 

22

3.8

 

Conflicts of Interest; Right to Participate

 

23

3.9

 

Tax Matters Partner

 

24

3.10

 

Liability of Holding, as a Member, and Station, as Manager

 

25

3.11

 

Prohibition Against Publicly Traded Partnership

 

25

3.12

 

The Executive Committee

 

25

3.13

 

Decisions Subject to Executive Committee Approval

 

25

3.14

 

Place of Meetings and Meetings by Telephone

 

30

3.15

 

Regular Meetings

 

30

3.16

 

Special Meetings

 

30

3.17

 

Quorum

 

30

3.18

 

Manner of Acting

 

30

3.19

 

Waiver of Notice

 

30

3.20

 

Adjournment

 

30

3.21

 

Action Without a Meeting

 

30

3.22

 

Resignation

 

30

3.23

 

Removal

 

31

3.24

 

Vacancies

 

31

3.25

 

Compensation to EC Members

 

31

3.26

 

Liability to Third Parties

 

31

3.27

 

No Guarantee of Return by EC Members

 

31

3.28

 

Transactions with Company or Otherwise

 

31

3.29

 

Indemnification

 

31

ARTICLE IV

 

FINANCIAL MATTERS

 

 

4.1

 

Initial Capital Contributions

 

32

4.2

 

Additional Capital Contributions

 

32

 

i


--------------------------------------------------------------------------------


 

4.3

 

[Reserved]

 

35

4.4

 

Allocation of Profits and Losses

 

35

4.5

 

Distributions

 

36

ARTICLE V

 

MEMBERS; TRANSFER OF INTERESTS

 

 

5.1

 

Admission

 

36

5.2

 

Transfer of Interests

 

36

5.3

 

Gaming Licensing

 

37

5.4

 

Required Member Approvals

 

37

5.5

 

Meetings

 

37

5.6

 

In General

 

38

ARTICLE VI

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

 

6.1

 

Dissolution

 

40

6.2

 

Liquidation and Termination

 

40

6.3

 

Articles of Dissolution

 

41

6.4

 

Negative Capital Accounts

 

41

6.5

 

Limitations on Rights of Holding

 

41

ARTICLE VII

 

AMENDMENTS

 

 

7.1

 

Amendments

 

41

ARTICLE VIII

 

MISCELLANEOUS

 

 

8.1

 

Notices

 

41

8.2

 

Binding Effect

 

42

8.3

 

Headings

 

42

8.4

 

Severability

 

42

8.5

 

Further Action

 

42

8.6

 

Governing Law

 

42

8.7

 

Waiver of Action for Partition

 

42

8.8

 

Counterpart Execution

 

42

8.9

 

Publicity

 

43

8.10

 

Transition as Manager

 

43

8.11

 

Broker Fees

 

43

8.12

 

Securities Under the UCC

 

43

 

ii


--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

 

 

 

 

Exhibit A

 

Articles of Organization

Exhibit B

 

Original Operating Agreement

Exhibit C

 

Additional Property

Exhibit D

 

Example of Shared Expenses

Exhibit E

 

Legal Description of Losee Property

Exhibit F

 

Legal Description of Resort Property

Exhibit G

 

Restricted Area

Exhibit H

 

Location of Relocated Drainage Easement

Exhibit I

 

Notice Addresses

 

 

 

LIST OF SCHEDULES

 

 

 

 

 

Schedule 3.3

 

Manager’s Duties During Pre-Opening Period

Schedule 3.4

 

Manager’s Duties During Operating Period

 

 

 

ATTACHMENTS

 

 

 

 

 

Attachment I

 

Form of License and Support Agreement

Attachment II

 

Form of License Agreement

 

1


--------------------------------------------------------------------------------


 

AMENDED AND RESTATED OPERATING AGREEMENT

OF

ALIANTE GAMING, LLC

 

This AMENDED AND RESTATED OPERATING AGREEMENT OF ALIANTE GAMING, LLC, dated as
of January 6, 2006 (the “Effective Date”), is entered into by and among (1)
ALIANTE GAMING, LLC, a Nevada limited liability company (the “Company”); (2)
ALIANTE HOLDING, LLC, a Nevada limited liability company, the sole Member
following the Effective Date (“Holding”); and (3) ALIANTE STATION, LLC, a Nevada
limited liability company (“Station”), a wholly-owned subsidiary of Station
Casinos, Inc., a Nevada corporation (“Parent”), and the Manager (as hereinafter
defined); and acknowledged and agreed to by G.C. ALIANTE, LLC, a Nevada limited
liability company, as a member of Holding (“GC”), and Station, as a member of
Holding.  Each of the Company, Holding and the Manager is sometimes referred to
herein as a “Party” and, all of them, together, are sometimes collectively
referred to herein as the “Parties.”  All references to Holding in this
Agreement are to Holding, in its capacity as the sole Member, unless the context
clearly indicates otherwise.

RECITALS

WHEREAS, the Company was formed by the filing of the Articles of Organization
with the Nevada Secretary of State on December 16, 2005, a copy of which is
attached hereto as Exhibit A (the “Articles”); and

WHEREAS, immediately prior to the GC Contribution (as defined below), the
Company and GC, the then sole member of the Company, were parties to that
certain Operating Agreement of Aliante Gaming, LLC, a copy of which is attached
hereto as Exhibit B (the “Original Operating Agreement”); and

WHEREAS, (a) on the Effective Date, GC contributed one hundred percent (100%) of
the issued and outstanding membership interests in the Company to Holding in
exchange for a fifty percent (50%) membership interest in Holding (the “GC
Contribution”), and Station contributedone hundred percent (100%) of the issued
and outstanding membership interests in Losee Elkhorn Properties, LLC, a Nevada
limited liability company (“Losee LLC”) to Holding in exchange for a fifty
percent (50%) membership interest in Holding (the “Station Contribution”); and
(b) immediately following the GC Contribution and the Station Contribution,
Holding became the sole Member; and

WHEREAS, the Parties now desire to enter into this Agreement in order to amend
and restate the Original Operating Agreement, in its entirety, on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1


--------------------------------------------------------------------------------


AGREEMENT

ARTICLE I

Definitions

1.1           Definitions.  The following capitalized words and phrases have the
indicated meanings in this Agreement:

“Act” means Chapter 86 of the Nevada Revised Statutes, as amended from time to
time (and any corresponding provisions of succeeding law).

“Additional Property” means the additional real property generally depicted on
Exhibit C.

“Additional Reserve” shall equal $5,000,000, in the aggregate, which shall be a
reserve above and beyond the Reserve Fund to be funded pursuant to Paragraph
(b)(ii) of Schedule 3.4; provided, however, that the Additional Reserve need not
be a “cash” reserve, but rather the Manager may, to the maximum extent permitted
under the terms and conditions of each and all of the Construction Financing,
Expansion Financing(s) and/or Permanent Financing, maintain unencumbered funds
from such credit facility to be used in lieu of such “cash-funded” Additional
Reserve.

“Affiliate” means, with respect to any Person, (i) any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
(excluding employees of a Person, other than executive officers and board
members of such Person), (ii) any Person who is an officer or director of any
Person described in Clause (i) of this definition, (iii) with respect to GC, any
Greenspun Family Member, and with respect to either Parent or Station, any
Fertitta Family Member, or (iv) any family member of any Person described in
Clause (iii) of this definition.  For purposes of this definition, the term
“family member” shall be deemed to be the spouses and lineal descendants of the
Persons described in Clause (iii) of this definition.

“Affiliate Transaction” has the meaning set forth in Section 3.8(c).

“Agreement” means this Amended and Restated Operating Agreement of Aliante
Gaming, LLC, together with all exhibits and schedules hereto, as amended from
time to time in accordance herewith.  Words such as “herein,” “hereinafter,”
“hereof,” “hereto,” and “hereunder” refer to this Agreement as a whole, unless
the context otherwise requires.

“Annual Plan and Operating Budget” means the operating plan and budget for each
Fiscal Year during the Operating Period, as proposed by the Manager and approved
by the Executive Committee pursuant to the terms of this Agreement, setting
forth in reasonable detail the Company’s projected Gross Revenues, Operating
Costs, debt service requirements and capital expenditures and working capital
requirements, including in each case the components thereof.  The Annual Plan
and Operating Budget also shall include a concise written narrative regarding
any material changes to the Project’s operating standards, policies and
procedures or to the Company’s projections regarding the components of Gross
Revenues or Operating Costs.  With respect to any Expansion Projects, until such
time as such Expansion Project is completed, the Annual Plan and Operating
Budget shall break out separately the Expansion Project Budget for

2


--------------------------------------------------------------------------------


such Expansion Project with comparable line items to those included in the
Annual Plan and Operating Budget, to the extent applicable.

“Articles” has the meaning set forth in the Recitals.

“Bank Accounts” means those bank or financial institution accounts as are
necessary for the construction, day-to-day and long-term management and
operation of the Project, including the Operating Bank Account and the Reserve
Fund.

“Bankrupt” means, with respect to any Person, the occurrence of any of the
following:

(i)            Filing of a voluntary petition in bankruptcy or for
reorganization or for adoption of an arrangement under the United States
Bankruptcy Code, as amended from time to time (or any corresponding provisions
of succeeding law);

(ii)           Making a general assignment for the benefit of creditors;

(iii)          The appointment by a court of a receiver for all or substantially
all of the assets of such Member;

(iv)          The entry of an order for relief in the case of an involuntary
petition in bankruptcy; or

(v)           The assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of such Person’s assets.

“Base Management Fee” means the base management fee to be paid to the Manager
pursuant to Section 3.5(a).

“Capital Account” means the capital account maintained for Holding in accordance
with the following provisions:

(i)            To Holding’s Capital Account there shall be credited Holding’s
Capital Contributions, Holding’s distributive share of Profits and any items in
the nature of income or gain that are specially allocated to Holding hereunder,
and the amount of any Company liabilities assumed by Holding or that are secured
by any Company property distributed to Holding;

(ii)           To Holding’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any property other than money distributed to
Holding pursuant to any provision of this Agreement (other than payments made
pursuant to Section 3.5 hereof), Holding’s distributive share of Losses and any
items in the nature of expenses or losses that are specially allocated to
Holding hereunder;

(iii)          In the event that all or any part of a Holding’s Membership
Interest is Transferred in accordance with the terms of this Agreement, the
transferee shall succeed to Holding’s Capital Account; and

3


--------------------------------------------------------------------------------


(iv)          In determining the amount of any liability for purposes of the
foregoing Clauses (i) and (ii) of this definition, there shall be taken into
account Code Section 752(c) and any other applicable provisions of the Code and
Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations.  The Manager, with the consent of the Executive
Committee, shall make any appropriate modifications to Holding’s Capital Account
in the event unanticipated events might otherwise cause this Agreement not to
comply with Section 1.704-1(b) of the Regulations.

“Capital Contribution” means, as of any date, the amount of money and other
property actually contributed to the Company by Holding through such date.  The
amount of a Capital Contribution made in property other than money shall be the
fair market value, net of assumed liabilities, of the contributed property as
determined in good faith by the Executive Committee; provided, however, that
Holding’s opening Capital Account balance on the Effective Date shall be
$50,000,000.00.

“Capital Improvements and Replacements” means a capital expenditure, as defined
under GAAP, for a modification, refurbishment, alteration, addition, improvement
or renovation to any portion of the Project, including the Furniture, Fixtures
and Equipment associated with the Project.

“Claims” has the meaning set forth in Section 3.29(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Collateral’s Fair Market Value” has the meaning set forth in Section 4.2(g).

“Company” has the meaning set forth in the introductory paragraph.

“Construction Financing” means third-party debt financing for the construction
of the Project (not including any Expansion Project).

“Construction Loan Documents” means any and all documents executed in connection
with the Construction Financing.

“Construction Manager” means the individual selected and appointed by the
Manager with the prior approval of the Executive Committee to manage and
supervise the construction activities of the Project (not including any
Expansion Project) on a day-to-day basis.

“Construction Plan” means the comprehensive construction plan for the Project
(not including any Expansion Project) submitted by a construction firm selected
by the Executive Committee, including the estimated time frame for completion
and implementation of such plan, which Construction Plan shall be approved by
the Executive Committee.  The Construction Plan may be approved as a whole or in
segments or by components by the Executive Committee.

4


--------------------------------------------------------------------------------


“Cross-Default Party” has the meaning set forth in Section 4.2(g).

“Curable Default” has the meaning set forth in Section 4.2(g).

“Cure Collateral” has the meaning set forth in Section 4.2(g).

“Cure Cost of Capital” has the meaning set forth in Section 4.2(g).

“Cure Pledge” has the meaning set forth in Section 4.2(g).

“Curing Party” has the meaning set forth in Section 4.2(g).

“Default Amount” has the meaning set forth in Section 4.2(g).

“Default Loan” has the meaning set forth in Section 4.2(g).

“Design, Development and Construction Budget” means the aggregate hard and soft
costs of construction of the Project (not including any Expansion Project),
proposed by the Manager and approved by the Executive Committee, including real
estate costs, all costs associated with the Resort Property, Improvements,
allowances for Furniture, Fixtures and Equipment attached or used within the
Project, construction and design fees, permits and licenses, Pre-Opening Plan
costs, capitalized interest, and all associated financing fees through the date
that the Project receives a final certificate of occupancy from the applicable
governmental authority.  The Design, Development and Construction Budget may be
approved as a whole or in segments or by components by the Executive Committee
(e.g., the components of the Improvements, such as interior furnishings as
compared to the foundation and exterior facade, etc.).

“Design Plan” means the architectural, interior design and landscaping plans for
the Project (not including any Expansion Project) submitted by architectural,
interior design and landscaping firms selected by the Manager and approved by
the Executive Committee, which Design Plan shall be approved by the Executive
Committee.  The Design Plan may be approved as a whole or in segments or by
components by the Executive Committee.

“Dilution Date” has the meaning set forth in Section 4.3(d)(i) of the Aliante
Operating Agreement.

“Distributable Cash” has the meaning set forth in Schedule 3.4, paragraph
(k)(viii).

“EBITDA” for any period means the Company’s net income for such period (after
deduction of the Base Management Fee for such period but prior to any deduction
of the Incentive Management Fee for such period) plus, to the extent deducted in
determining such net income, the Company’s interest, income tax, depreciation
and amortization expenses (including pre-opening expenses) for such period, in
accordance with GAAP consistently applied and excluding in such calculation
non-operating, non-recurring gains and losses.

“EC Member” means either of the GC EC Member and the Station EC Member.

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

5


--------------------------------------------------------------------------------


“Entitlements” has the meaning set forth in Section 5.6(h).

“Entitlements Claims/Proceedings” has the meaning set forth in Section 5.6(h).

“Excess Construction Contributions” has the meaning set forth in Section 4.2(b).

“Executive Committee” has the meaning set forth in Section 3.12.

“Exempt Affiliate” means a Person who is not a Fertitta Family Member, but who
is an Affiliate solely because such Person is an investor in Parent or an
investor in a successor to Parent by merger, consolidation, acquisition or
similar manner, for a bona fide business purpose other than to evade the
prohibition set forth in Section 3.8(a).

“Exempt Property” means a hotel and/or casino owned, operated, or managed by an
investor in Parent (other than a Fertitta Family Member) or a successor to
Parent (by merger, consolidation, acquisition or similar manner which is
undertaken for an independent, bona fide business purpose other than to evade
the prohibition set forth in Section 3.8(a)) which was owned, operated or
managed by such an investor in Parent (other than a Fertitta Family Member) or a
successor to Parent prior to such merger, consolidation, acquisition or similar
transaction.

“Expansion Financing” means third-party debt financing for the construction of
each Expansion Project and to refinance the previous construction financing
therefor, as approved by the Executive Committee at any time and from time to
time pursuant to the terms of this Agreement.

“Expansion Project” means each additional construction project at the Project
after the initial construction project if and as approved by the Executive
Committee at any time and from time to time pursuant to the terms of this
Agreement.

“Expansion Project Budget” means the budget for each Expansion Project, which
includes the aggregate hard and soft costs of construction of such Expansion
Project, as approved by the Executive Committee at any time and from time to
time pursuant to the terms of this Agreement.

“Expansion Project Construction Manager” means the individual selected by the
Manager and approved by the Executive Committee to manage and supervise the
construction activities of each Expansion Project on a day-to-day basis.

“Expansion Project Construction Plan” means the comprehensive construction plan
for each Expansion Project, including the estimated time frame for completion
and implementation thereof, as approved by the Executive Committee at any time
and from time to time pursuant to the terms of this Agreement.

“Expansion Project Design Plan” means the architectural, interior design and
landscaping plans for each Expansion Project submitted by architectural,
interior design and landscaping firms, as approved by the Executive Committee at
any time and from time to time pursuant to the terms of this Agreement.

6


--------------------------------------------------------------------------------


“Expansion Project Loan Documents” means any and all documents, agreements and
instruments evidencing the terms and conditions of an Expansion Financing, as
approved by the Executive Committee at any time and from time to time pursuant
to the terms of this Agreement.

“Fertitta Family Members” means Frank J. Fertitta III and Lorenzo J. Fertitta,
and such Persons’ spouses and lineal descendants or trusts for the benefit of
such Persons or their spouses or lineal descendants.

“Fertitta Person” means each of the Manager, Station, Parent, the Fertitta
Family Members or any Affiliate of the foregoing (excluding any Exempt
Affiliate).

“Fiscal Month” means an individual monthly accounting period of the Company
ending on the close of business on the last day of each calendar month.

“Fiscal Year” means the Company’s fiscal year ending on December 31 of each year
(or, if earlier, the date on which the Company is liquidated within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g)).  The first Fiscal Year of the
Company shall commence on the Effective Date, and subsequent Fiscal Years shall
commence on January 1.

“Force Majeure” means war, insurrection, strikes, walkouts, riots, floods,
earthquakes, fires, casualties, acts of God, acts of the public enemy,
epidemics, quarantine restrictions, freight embargoes, lack of transportation,
governmental restrictions, laws, rules, regulations, ordinances and/or
proceedings (including, without limitation, those relating to building, zoning
and land use and litigation brought by unrelated third parties, including
eminent domain), unusually severe weather, inability to secure necessary labor,
materials or tools, delays of any contractor, subcontractor or supplier outside
the reasonable control of the affected Party, acts or failures to act (including
the failure to issue Governmental Approvals or other approvals, consents,
permits or licenses) of an unaffiliated party, acts or failures to act of any
public or governmental agency, private or public utility or other entity
(including GC with regard to Station, and Station with regard to GC) not due to
the delay or fault of the affected Party, or any other causes beyond the
reasonable control or without the fault of the Party claiming an extension of
time to perform; provided, however, that such event actually affects such
Party’s ability to perform and only for so long as it does affect such Party’s
ability to perform.

“Furniture, Fixtures and Equipment” means all furniture, fixtures and equipment
reasonably required for the operation of the Project, including but not limited
to office furniture, computer and communications systems, specialized hotel
equipment necessary for the operation of the hotel/casino, food and beverage
equipment, laundries and recreational facilities, but not including any such
furniture, fixtures or equipment owned by Parent, the Manager or their
Subsidiaries (other than the Company) and used in the operation of the Project. 
Such items also shall include specialized casino equipment, including cashier,
money sorting and money counting equipment, slot machines, table games, video
gaming equipment, and other similar gaming equipment as well as surveillance
equipment.

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

7


--------------------------------------------------------------------------------


“Gaming Authority” means those federal, state and local governmental, regulatory
and administrative authorities, agencies, boards and officials responsible for
or involved in the regulation of gaming or gaming activities in any
jurisdiction, including within the State of Nevada, specifically, the Nevada
Gaming Commission, the Nevada State Gaming Control Board, and applicable local
authorities.

“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in the Chapter 463 of the Nevada Revised Statutes, and the regulations
of the Nevada Gaming Commission and Nevada State Gaming Control Board
promulgated thereunder, as amended from time to time.

“Gaming Licenses” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Gaming Authority necessary for or relating to the
conduct of activities under the Gaming Laws.

“Gaming Problem” has the meaning set forth in Section 5.3(b).

“GC” has the meaning set forth in the introductory paragraph.

“GC Affiliates” has the meaning set forth in Section 4.2(f).

“GC Contribution” has the meaning set forth in the Recitals.

“GC EC Member” has the meaning set forth in Section 3.12.

“GC/Holding Capital Contribution” means each capital contribution that (a) GC is
required to make to Holding pursuant to the terms of the Holding Operating
Agreement and (b) which is designated in writing by Holding, at the time it
makes the capital contribution call therefor, as an “Aliante Additional Capital
Call” in accordance with the terms and conditions of the Holding Operating
Agreement.

“GC Pledgors” has the meaning set forth in Section 4.2(f).

“General Manager” means the individual selected and appointed by the Manager
with the prior approval of the Executive Committee to manage and supervise the
activities of the Project on a day-to-day basis during the Operating Period.

“Governmental Approvals” means all permits, licenses, consents and approvals of
agencies of the City of North Las Vegas, Nevada, Clark County, Nevada, the State
of Nevada   and the United States necessary for the construction of the Project
(including the Improvements) in accordance with the Master Development Plan, and
operation of the Project, excluding any Gaming Licenses or liquor licenses,
permits or approvals required to be obtained by the Member(s).  The material
terms and conditions of all Governmental Approvals (excluding Gaming Licenses
and liquor licenses) shall be subject to the prior approval of the Executive
Committee; provided, however, that if neither EC Member notifies the Manager
within seven (7) calendar days after such written request for approval of a
material term that he objects to such term, the Executive Committee shall be
deemed to have approved such material term.

8


--------------------------------------------------------------------------------


“Greenspun Family Member” means any of the following people: Susan Fine, Daniel
Greenspun, Jane Greenspun Gayle, Brian Greenspun, and Phillip Peckman, and each
of such Persons’ spouses and lineal descendants or trusts for the benefit of any
such Persons or their spouses and lineal descendants.

“Greenspun Person” means each of GC, the Greenspun Family Members or any
Affiliate of the foregoing (excluding any Exempt Affiliate).

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i)            The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined in good faith by
the Executive Committee, as of the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g); the acquisition of an additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; and the distribution by the Company to
Holding of more than a de minimis amount of property as consideration for
Holding’s Membership Interest;

(ii)           The Gross Asset Value of any Company asset distributed to Holding
shall be the gross fair market value of such asset, as determined in good faith
by the Executive Committee, on the date of distribution;

(iii)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this Clause (iii) to the
extent that an adjustment pursuant to the foregoing Clause (i) is made in
connection with a transaction that would otherwise result in an adjustment
pursuant to this Clause (iii); and

(iv)          The Gross Asset Value of any asset contributed to the Company
shall be its agreed-upon fair-market value, adjusted for book depreciation,
amortization or other cost recovery deductions for periods subsequent to its
contribution in the manner provided in Clause (vi) of the definitions of
“Profit” and “Loss.”

“Gross Revenues” means all cash revenues and income (excluding interest income)
of any kind derived from the use or operation of the Project determined in
accordance with GAAP consistently applied, including without limitation, income
from gaming activities; income from rental of guest rooms; food and beverage
sales; income from entertainment programs and merchandise sales; telephone,
telegraph and telex revenues; rental or other payments from lessees, sublessees
and concessionaires and others occupying space or rendering services at the
Project (but not (A) reimbursements for utilities, taxes or similar matters, or
(B) the gross receipts of such lessees, sublessees or concessionaires except to
the extent the same is part of such rental payments); income from vending
machines; health club fees; and the actual cash proceeds of business
interruption or similar insurance and of temporary condemnation awards

9


--------------------------------------------------------------------------------


after deducting necessary expenses in connection with the adjustment or
collection of such proceeds; excluding, however, to the extent included in cash
revenues and income of any kind derived from the use or operation of the Project
and without duplication, (i) any proceeds from the sale, financing or
refinancing or other disposition of the Project or substantially all of the
assets of the Company; (ii) any proceeds from the sale, financing, refinancing
or other disposition of Furniture, Fixtures and Equipment or other capital
assets; (iii) proceeds of any fire, extended coverage or other insurance
policies (excluding any proceeds of business interruption or similar insurance);
(iv) condemnation (other than temporary) awards and other amounts received by
the Company in lieu of condemnation; (v) any refunds, rebates, discounts and
credits of a similar nature given, paid or returned in the course of obtaining
Gross Revenues or components thereof, other than complementaries provided to
patrons of the Project in the ordinary course of business and consistent with
the Annual Plan and Operating Budget; (vi) gratuities or service charges or
other similar receipts which the Company or the Manager pays to employees or
others; (vii) excise, sales, gross receipts, admission, entertainment, tourist,
use or  similar taxes or charges collected from patrons or guests or as part of
the sale price for goods, services or entertainment, other than taxes imposed on
gaming revenues; (viii) any sum and credits received for lost or damaged
merchandise; (ix) credit card processing fees and costs; and (x) bad debts.

“Holding” has the meaning set forth in the introductory paragraph.

“Holding Operating Agreement” means that certain Operating Agreement of Aliante
Holding, LLC, dated as of December 16, 2005, by and among Holding, GC and
Station (together with all exhibits and schedules thereto), as amended from time
to time.

“Hotel/Casinos” has the meaning set forth in Exhibit D.

“Improvements” means (i) all buildings, structures and improvements to be
constructed on the Resort Property and all Furniture, Fixtures and Equipment
attached to or forming a part thereof (including, without limitation, heating,
lighting, plumbing, sanitation, air conditioning, laundry, refrigeration,
kitchen, elevator and similar items or systems, guest rooms, restaurants, bars
and banquet, meeting and other public areas, commercial space, including
concessions and shops, garage and parking space, storage and service areas,
recreational facilities and areas, public grounds and gardens, permanently
affixed signage, aquatic facilities, and other facilities and appurtenances) in
accordance with the Master Development Plan and (ii) all grading of the Resort
Property.

“Incentive Management Fee” means the incentive management fee payable to the
Manager pursuant to Section 3.5(b).

“Indemnitee” has the meaning set forth in Section 3.29(a).

“License Party” has the meaning set forth in Section 5.3.

“Losee Property” means the real property owned by Losee LLC.  The Losee Property
is legally described on Exhibit E.

“Losee LLC” has the meaning set forth in the Recitals.

10


--------------------------------------------------------------------------------


“Manager” means Station or any successor to Station approved by the Executive
Committee pursuant to the terms of this Agreement.

“Master Development Plan” means the comprehensive development plan (including
estimated time lines therefor) for the Project, including the Design Plan, the
Construction Plan, and the Design, Development and Construction Budget, each as
may be amended from time to time in accordance with the terms of this Agreement,
and all as approved by the Executive Committee at any time and from time to time
pursuant to this Agreement.  The components of the Master Development Plan may
be approved as a whole or in segments or by components by the Executive
Committee.  The Master Development Plan shall be amended from time to time to
include comparable information for any and all Expansion Projects.

“Member” means Holding and any other Person that is or becomes a party to this
Agreement as a member of the Company. The sole Member of the Company on the
Effective Date is Holding.

“Membership Interest” means a Member’s undivided percentage interest in the
Company.  Such interest includes any and all rights to which such Member may be
entitled as provided in this Agreement or the Act, including such Member’s
Capital Account, together with all obligations of such Member under this
Agreement or the Act.  Holding’s initial percentage Membership Interest is 100%

“Minimum Gain” shall mean “partnership minimum gain” as determined in accordance
with Regulations Section 1.704-2(d)(1).

“Minimum Gain Attributable to Member Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulations
Section 1.704-2(i)(3).

“Notice Address” has the meaning set forth in Section 8.1.

“Notices” has the meaning set forth in Section 8.1.

“NVE” has the meaning set forth in Section 2.2(c).

“Opening” means the date on which the casino portion of the Project is first
opened to the public and commences business.

“Operating Bank Account” means the Bank Account maintained by and in the name of
the Company for the payment of Operating Costs and the deposit of monies related
to the business, which account shall be separate and distinct from any other
accounts, reserves or deposits required by this Agreement.  The Operating Bank
Account shall be an interest bearing account if such an account is reasonably
available and all interest earned shall be retained in the Operating Bank
Account.

“Operating Consumables” means all food, beverages and other immediately
consumable items utilized in operating the Project, such as soap, cleaning
materials, matches, stationary, brochures, folios, and other similar items.

11


--------------------------------------------------------------------------------


“Operating Costs” means, to the extent included within the Design, Development
and Construction Budget, each Expansion Project Budget, or the then-current
Annual Plan and Operating Budget, or to the extent otherwise approved by the
Executive Committee at any time and from time to time pursuant to the terms of
this Agreement, all costs and expenses of constructing, maintaining, conducting
and supervising the operation of the Project which are properly attributable to
the Fiscal Month or Fiscal Year under consideration in accordance with GAAP,
including without limitation:

(i)            the cost of all food and beverages sold or consumed by the
Company and of all Operating Supplies and Operating Consumables, with the
exception of the cost of food and beverages and other items sold or consumed by
lessees and sublessees;

(ii)           salaries, wages and other benefits of the Company’s personnel
employed with respect to the Project, including costs of payroll taxes and
employee benefits, the salaries, wages, benefits, and expenses, including travel
expenses, of third-party consultants;

(iii)          the cost of all other materials, supplies, goods and services
used in connection with the operation of the Project including, without
limitation, heat and utilities, trash removal, office supplies, security and all
other services performed by third parties, telephone and data processing
equipment and other equipment;

(iv)          the cost of repairs to and maintenance of the Project to the
extent not paid for from the Reserve Fund or by the actual cash proceeds of any
fire or casualty insurance after deducting necessary expenses in connection with
the adjustment or collection of such proceeds;

(v)           insurance and bonding premiums with respect to the Project,
including, without limitation, property damage insurance, public liability
insurance, workers’ compensation insurance, or insurance required by similar
employee benefits acts and such business interruption or other insurance as may
be provided for protection against claims, liabilities and losses incurred with
respect to deductibles applicable to the foregoing types of insurance;

(vi)          all taxes, assessments, water/sewer charges, and other fees and
charges (other than federal, state or local income taxes and franchise taxes or
the equivalent) payable by or assessed against the Company with respect to the
operation of the Project;

(vii)         legal, consulting, lobbying, political and charitable
contributions, accounting and other fees for professionals for services related
to the development or operation of the Project;

(viii)        all expenses for marketing the Project, including all expenses of
advertising, sales, promotion and public relations activities; and

(ix)           all excise, sales, gross receipts, admission, entertainment,
tourist or use taxes, gaming taxes and device fees, real estate taxes, ad
valorem taxes, personal property

12


--------------------------------------------------------------------------------


taxes, utility taxes and other taxes (as those terms are defined by GAAP),
assessments for public improvements, and municipal, county and state license and
permit fees.

Operating Costs shall include Shared Expenses.  The type and estimated amount of
Shared Expenses and method for calculation of the same shall be approved by the
Executive Committee to fairly distribute the costs of such services when it
considers the Annual Plan and Operating Budget; provided, however, that such
allocation will not discriminate against the Company as compared with the
allocation of such expenses among other properties operated by Parent, Manager
or their Subsidiaries.  For example, subject to the prior sentence, Shared
Expenses may include the costs incurred by the Manager, Parent or their
respective Subsidiaries for direct salary and wages (including, without
limitation, employer’s contributions under FICA, unemployment compensation or
other employment taxes, and Manager’s, Parent’s or their respective
Subsidiaries’ regular pension fund contributions, worker’s compensation, group
life, accident, health and other health insurance premiums, profit sharing, and
retirement plans, disability and other similar benefits) paid to or accrued for
the benefit of employees of the Manager, Parent or their respective Subsidiaries
that are assigned to perform a function for the Company that otherwise would be
filled by an employee of, or third-party provider to, the Company, prorated to
the extent actually attributable to each such employee’s actual time incurred
for the benefit of the Company.

Operating Costs and Shared Expenses will not include (i) any costs incurred by
the Manager, Parent, or Manager’s or Parent’s Subsidiaries, or GC or GC’s
Affiliates that are not expressly reimbursable by the Company pursuant to the
terms of this Agreement or the then-current Annual Plan and Operating Budget,
such as general overhead expenses of Station, Manager, or Parent or Manager’s or
Parent’s Subsidiaries, or (ii) the Base Management Fee or Incentive Management
Fee.

“Operating Period” means that time period from the Opening until the liquidation
of the Company.

“Operating Supplies” means all non-capital equipment necessary for the
day-to-day operation of the Project, including but not limited to chips, tokens,
uniforms, playing cards, glassware, linens, silverware, utensils and dishware.

“Original Operating Agreement” has the meaning set forth in the Recitals.

“Parent” has the meaning set forth in the introductory paragraph.

“Party” and “Parties” have the meanings set forth in the introductory paragraph.

“Permanent Financing” means any debt financing incurred by the Company for
refinancing or replacing, in whole or in part, the Construction Financing, any
Expansion Financing or prior Permanent Financing on terms and conditions
approved by the Executive Committee.

“Permanent Loan Documents” means any and all documents executed in connection
with any Permanent Financing.

 

13


--------------------------------------------------------------------------------


“Person” means any individual, corporation, limited liability company,
partnership, trust or other entity.

“Pledge/Guaranty Document” and “Pledge/Guaranty Documents” have the meanings set
forth in Section 4.2(f).

“Pre-Opening Period” means that time period from the Effective Date to the
Opening.

“Pre-Opening Plan” means a written action plan and budget delineating the key
actions (with estimated timelines) to be taken by the Manager on behalf of the
Company to prepare the Project for the Opening, including recruitment, training,
marketing, advertising, operations planning and cost estimates, in each case
consistent with the Design, Development and Construction Budget, which
Pre-Opening Plan shall be subject to approval by the Executive Committee.

“Problem Party” has the meaning set forth in Section 5.3(a) and (b).

“Profits” and “Losses” for each Fiscal Year (or other period) means an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(i)            Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition shall be added to such taxable income or loss;

(ii)           Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profits or Losses pursuant to this definition shall be subtracted from
such taxable income or loss;

(iii)          In the event the Gross Asset Value of any Company asset is
adjusted pursuant to Clause (i) or Clause (ii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Profits or Losses;

(iv)          Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(v)           Notwithstanding any other provision of this definition, any items
that are specially allocated pursuant to this Agreement shall be excluded from
such taxable income or loss; and

(vi)          If the Gross Asset Value of any Company asset is different from
its adjusted tax basis at the beginning of the Fiscal Year, then, in lieu of the
depreciation,

14


--------------------------------------------------------------------------------


amortization and other cost recovery deductions taken into account in computing
such taxable income or loss, there shall be taken into account an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization or other cost recovery deduction bears to such
beginning adjusted tax basis; provided, however, that if such beginning adjusted
tax basis is zero, such amount shall be determined with reference to such
beginning Gross Asset Value using any reasonable method determined by the
Manager.

“Project” means, collectively, the Improvements, including all Improvements
included as part of each Expansion Project.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Reserve Fund” means a Bank Account maintained by and in the name of the Company
for the payment of Capital Improvements and Replacements for the Project, which
account shall be separate and distinct from any other accounts, reserves or
deposits required by this Agreement.  The Reserve Fund shall be an interest
bearing account if such an account is reasonably available and all interest
earned shall be retained in the Reserve Fund.

“Resort Property” means the real property upon which the Project is to be
developed.  The Resort Property is legally described on Exhibit F.  The Resort
Property shall include the Additional Property following its acquisition by the
Company.

“Restricted Activity” has the meaning set forth in Section 3.8(a).

“Restricted Area” means the property area set forth on Exhibit G.

“Restricted Period” has the meaning set forth in Section 3.8(a).

“Return on Total Project Cost” means, with respect to any Fiscal Year of the
Company, the percentage determined by dividing the Company’s EBITDA for such
Fiscal Year by the quotient resulting from dividing (i) the Total Project Cost
as of the beginning of such Fiscal Year (excluding any Project cost associated
with any unopened portion of the Project), plus the Total Project Cost as of the
end of such Fiscal Year (excluding any Project cost associated with any unopened
portion of the Project), by (ii) the integer two (2).  (In the event that the
Incentive Management Fee is payable in any year in which there are less than
twelve (12) calendar months, then the Incentive Management Fee shall be
calculated in such year utilizing the EBITDA for the actual months (or portions
thereof) on an annualized basis, with the Return on Total Project Costs
similarly being determined based on the first and last day of the applicable
period, rather than a Fiscal Year).

“Section 3.8(a) Restrictions” has the meaning set forth in Section 3.8(a).

“Shared Expenses” means Parent’s, the Manager’s or their respective
Subsidiaries’ (as the case may be) allocated out-of-pocket costs (not including
any mark-up or other profit margin) for shared employees and for shared services
related to the Project as approved by the Executive

15


--------------------------------------------------------------------------------


Committee (examples of Shared Expenses and method for allocating the same are
set forth on Exhibit D).

“Station” has the meaning set forth in the introductory paragraph.

“Station Contribution” has the meaning set forth in the Recitals.

“Station EC Member” has the meaning set forth in Section 3.12.

“Station Officer” means the Chief Executive Officer, the President or any
Executive Vice President of Parent.

“Station Pledgors” has the meaning set forth in Section 4.2(f).

“Station/Holding Capital Contribution” means each capital contribution that (a)
Station is required to make to Holding pursuant to the terms of the Holding
Operating Agreement and (b) which is designated in writing by Holding, at the
time it makes the capital contribution call therefor, as an “Aliante Additional
Capital Call” in accordance with the terms and conditions of the Holding
Operating Agreement.

“Subsidiary” means, with respect to any Person, any other Person at least fifty
percent (50%) of the economic or voting interest of which is owned by such
Person.

“Tax Matters Member” has the meaning set forth in Section 3.9.

“TC” means that certain Title Commitment, No. 05-09-1341-DTL (1st Amendment),
issued by the Nevada Title Company, dated as of November 17, 2005, at 7:30 a.m.

“Temporary Cell Tower Leases” means those temporary cell tower leases that
encumber the Resort Property.

“Timetable” has the meaning set forth in Section 3.13(tt).

“Total Project Costs” means the total investment in the land, property,
improvements, plant and equipment of the Project, in accordance with GAAP, plus
pre-opening expenses, but excluding amortization and depreciation.

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
assignment, pledge, hypothecation or other disposition and, as a verb,
voluntarily or involuntarily to transfer, sell, assign, pledge, hypothecate or
otherwise dispose of.

“Transition Period” has the meaning set forth in Section 4.2(h).

“Unsuitable Person” means the Company, Holding, Manager or an officer or EC
Member of the Company, Parent, GC or an Affiliate of any such Persons, (i) who
is denied or refused a Gaming License by any Gaming Authority in the State of
Nevada, disqualified from eligibility for a Gaming License necessary for the
ownership of or participation in non-restricted gaming in the State of Nevada,
determined to be unsuitable to own or control a Membership Interest or

16


--------------------------------------------------------------------------------


determined to be unsuitable to be connected with a Person engaged in gaming
activities in the State of Nevada by a Gaming Authority or otherwise fails to
obtain a Gaming License necessary for the ownership of or participation in
non-restricted gaming in the State of Nevada, or (ii) whose continued
involvement in the business of the Company as a Member, Manager, officer,
employee or otherwise, (A) causes the Company to lose or to be threatened with
the reasonably likely loss of any Gaming License, or (B) is deemed likely, in
the reasonable discretion of the EC Members and based on verifiable information
or information received from the Gaming Authorities, to jeopardize or adversely
affect the likelihood that the Gaming Authorities will issue a Gaming License to
the Company or to adversely affect the Company’s use of or entitlement to any
Gaming License or that of Holding, GC, Station or Parent, or any of their
Affiliates.

“Voting Stock” means all issued and outstanding shares of a Person’s stock of
any type, or class or any other security issued by such Person, entitling the
holder of such stock or other security to vote for any member of such Person’s
board of directors or otherwise with respect to the control and affairs of such
Person.

“Withheld Taxes” has the meaning set forth in Section 4.5(b).

ARTICLE II

Formation

2.1           Formation.  The Company was formed by the filing of the Articles
with the Nevada Secretary of State on December 16, 2005.

2.2           Name; Licenses.

(a)           Name.  The name of the Company is “Aliante Gaming, LLC,” and all
business of the Company shall be conducted in such name or in any other name or
names that are selected by the Manager with the prior approval of the Executive
Committee.

(b)           License from Parent.  Subject to Executive Committee approval, the
name of various portions of the Project may include some variation of the words
“Station Casino,” and Parent shall license to the Company such name and all
associated trademarks, logos and systems necessary for use in connection with
the operation of the Project pursuant to a license agreement executed
contemporaneously with this Agreement. On the Effective Date, Parent and the
Company shall enter into a License and Support Agreement in substantially the
form attached hereto as Attachment I. 

(c)           License from NVE.  Subject to Executive Committee approval, the
name of various portions of the Project may include some variation of the word
“Aliante,” and GC or its affiliate(s) shall license to the Company such name and
all associated trademarks and logos necessary for use in connection with the
operation of the Project pursuant to a license agreement executed
contemporaneously with this Agreement.  On the Effective Date, GC shall cause
North Valley Enterprises, LLC, an affiliate of GC (“NVE”), to enter into with
the Company, and the Company shall enter into with NVE, a License Agreement in
substantially the form attached hereto as Attachment II, or as otherwise agreed
by the Executive Committee.

17


--------------------------------------------------------------------------------


2.3           Purposes and Powers.  The purpose of the Company is to develop and
operate the Project.  In connection therewith, the Company shall have authority
to engage in any lawful business, purpose or activity permitted by the Act, and
it shall possess and may exercise all of the powers and privileges granted by
the Act or which may be exercised by any limited liability company organized
pursuant to the Act, together with any powers incidental thereto, so far as such
powers or privileges are necessary or convenient to the conduct, promotion or
attainment of the business, purposes or activities of the Company.

2.4           Registered Agent and Registered Office.  The Manager shall
constitute the Company’s registered agent for purposes of the Act and the
Manager shall maintain the registered office of the Company as required by the
Act.  The address of the Company’s initial registered office shall be 2411
Sahara Avenue, Las Vegas, Nevada 89102.  In addition to any records required by
the Act, the Manager shall maintain the following records at the registered
office: (a) a current list of the full name and last known business address of
Holding, as the sole Member, and the Manager; (b) a copy of the filed Articles
and all amendments thereto, together with executed copies of any powers of
attorney pursuant to which any document has been executed; (c) copies of the
Company’s federal, foreign, state and local income tax returns and reports, if
any, for the three (3) most recent years; (d) copies of this Agreement and any
amendments thereto; and (e) any financial statements of the Company for the
three (3) most recent years.  The Company’s registered agent and office may be
changed by the Executive Committee.

ARTICLE III

Management

3.1           The Manager.  Subject to this Agreement, the approval rights
vested in the Executive Committee and Holding pursuant to this Agreement and any
approval rights vested in the members of Holding, the sole responsibility and
authority for the management of the Company is vested in the Manager, and the
Manager shall have the complete right and authority to manage the business and
affairs of the Company.  The rights, duties and obligations of Station as
Manager are personal to Station based on Station and Parent’s unique experience
and, except as expressly set forth in this Agreement, may not be transferred,
assigned or delegated without the prior approval of the Executive Committee. 
Except as limited in Section 3.7, any duly authorized officer of the Manager
shall have the authority to act on behalf of the Manager.  Except as set forth
in this Agreement, the Manager may not resign without the approval of the
Executive Committee and may be removed only as expressly set forth in this
Agreement.  Holding, in its capacity as the sole Member, shall not constitute an
agent of the Company or have any authority to act for or bind the Company.  The
EC Members agree that they shall use commercially reasonable efforts to
cooperate with the Manager as reasonably requested by the Manager in carrying
out its duties under this Agreement and in complying with any restrictions
placed on Holding, the EC Members or the Company by any Gaming Authority. 
Notwithstanding the foregoing, the Manager shall not have the authority to
dissolve or liquidate the Company except in compliance with Article VI.

(a)           Standard of Care.  In conducting the management of the Company,
the Manager shall (i) comply with the provisions of this Agreement, and (ii) act
in good faith in a manner

18


--------------------------------------------------------------------------------


reasonably believed to be in the best interests of the Company and with the same
care as a prudent person would exercise in the management of its own hotel and
gaming properties.  Subject to the foregoing, the Manager may reasonably rely on
information, opinions, reports or statements prepared or presented by officers,
employees or other agents of the Company acting within the scope of their
employment or by counsel, public accountants or other advisors to the Company.

(b)           Standard of Operation.  The Manager shall operate the Project (in
its respective constituent components and taken as a whole) to a standard of
operation at least as high as the standard of operations at the Parent’s or the
Parent’s Subsidiaries’ larger, higher quality resorts (in their respective
components and each taken as a whole) as of the Effective Date (such as Santa Fe
Station Hotel & Casino and Sunset Station Hotel & Casino, but not including
Green Valley Ranch Station Casino or Red Rock Resort Spa Casino), unless the
Annual Plan and Operating Budget would not reasonably allow the maintenance of
such standard of operation.

3.2           Expense of Construction; Matters Relating to Construction and
Development; Matters Relating to Financing the Construction of the Project.

(a)             Subject to the Design, Development and Construction Budget
approved by the Executive Committee, the Company shall pay the fees, costs and
expenses of planning, constructing, financing, designing, equipping, decorating
and furnishing the Project; provided, however, that all fees, costs and expenses
of relocating the drainage easement on the Resort Property shall be the sole
obligation, liability and responsibility of, and shall be paid solely by, GC
and/or its Affiliates and shall not be an obligation, liability or the
responsibility of Holding, the Company, Parent or Station.  The Parties agree
that if the design of the Project does not accommodate the existing drainage
easement at either its present location or an alternative location requested by
GC and approved by the Executive Committee, such easement shall be relocated to
the area designated on Exhibit H.

(b)           The Parties further agree as follows:

(i)            [Reserved.]

(ii)           Upon not less than thirty (30) days prior notice, the Manager, at
the direction of the Executive Committee, may terminate the Temporary Cell Tower
Leases at such time as the temporary cell tower facilities interfere with the
development of the Project.  Following such termination, the Company shall enter
into a permanent cell tower leases on commercially reasonable terms for the
placement of permanent cell tower facilities at a location on the Resort
Property reasonably approved by the Executive Committee.

(iii)          The Company shall assume such obligations, if any, to construct
the extension of Elkhorn Road from Valley Drive to Clayton Street as were
imposed on NVE as a condition to approval of the Master Transportation Study for
the Aliante Master Development Planned Community which such condition was set
forth as Item 5 in correspondence dated November 13, 2001, from the City of
North Las Vegas, Nevada, to G.C. Wallace.

19


--------------------------------------------------------------------------------


(iv)          The Company shall enter into one or more unrecorded license
agreements in form and substance approved by the Executive Committee with
respect to the temporary placement of construction trailers and spoils
(including caliche) stockpile on portions of the Resort Property by an Affiliate
of GC and third parties.

(v)           Upon the expiration of the license agreements (or, if no such
license agreements are entered into, upon not less than ninety (90) days’ prior
written notice provided by the Company), GC shall cause all loose construction
and other debris that is on the Resort Property on the Effective Date or placed
thereon thereafter pursuant to such license agreements to be removed therefrom
at the sole expense of GC.

3.3           Manager’s Duties During Pre-Opening Period.  During the
Pre-Opening Period, the Manager shall make available to the Company and the EC
Members its unique experience in the design and planning of modern hotels and
casinos.  The Manager shall supervise the planning, designing, construction,
equipping, decorating and furnishing of the Project.  Without limiting the
foregoing, the Manager shall have the duties and responsibilities set forth on
Schedule 3.3 during the Pre-Opening Period.

3.4           Manager’s Duties During Operating Period and With Respect to
Expansion Projects.  During the Operating Period, the Manager shall provide to
the Company all services customarily provided by Parent, Station or their
respective Subsidiaries or Affiliates to other casinos owned or controlled by
Parent, including financial, accounting, marketing, reservations, human
resources and risk management services, shall afford the Company the benefit of
group purchasing and similar services, and shall, subject to the Annual Plan and
Operating Budget, take commercially reasonable steps to include the Company in
such promotions being offered through Parent’s (or its Subsidiaries’ or
Affiliates’) other casinos in the Las Vegas area.  In addition, the Manager
shall provide the Company with the services of senior management personnel of
Parent to the extent required to enable the Company to conduct its operations in
accordance with Section 3.1(b).  Without limiting the foregoing, during the
Operating Period, and, to the extent applicable, prior to the Operating Period,
and for each Expansion Project, the Manager shall have the responsibilities and
duties set forth on Schedule 3.4.

3.5           Compensation of the Manager.  In addition to other reimbursements
expressly provided for in this Agreement, during the Operating Period but except
for any period occurring after Station has been removed as Manager pursuant to
Section 3.6(a), and subject to Section 3.6(b) and paragraph (k) of Schedule 3.4,
the Company shall pay to Station when it is the Manager the amounts set forth
below in this Section 3.5.

(a)           Base Management Fee.  The Company shall pay the Manager a Base
Management Fee equal to two percent (2%) of the Company’s Gross Revenues for the
applicable period.  The Base Management Fee for each Fiscal Year during the
Operating Period will be paid in monthly installments in arrears immediately
following the delivery of the Company’s financial statements for each Fiscal
Month.  After the delivery of the Company’s audited financial statements for
each Fiscal Year, appropriate adjustments shall be made for any overpayment or

20


--------------------------------------------------------------------------------


underpayment of Base Management Fees during such Fiscal Year on the next monthly
installment of Base Management Fees due.

(b)           Incentive Management Fee.  In addition to the Base Management Fee,
the Company shall pay the Manager an Incentive Management Fee in an amount equal
to the sum (determined without duplication) of (i) five percent (5.0%) of the
Company’s EBITDA during the Operating Period for the applicable Fiscal Year to
the extent such EBITDA is positive and represents a Return on Total Project Cost
of up to fifteen percent (15.0%), and (ii) ten percent  (10.0%) on that portion
of the Company’s EBITDA during the Operating Period for such Fiscal Year that
exceeds a fifteen percent (15.0%) Return on Total Project Costs; provided,
however, that the Incentive Management Fee for any Fiscal Year shall not exceed
an amount equal to five and four tenths percent (5.4%) of the Company’s EBITDA
for the applicable Fiscal Year.  Five percent (5.0%) of the Company’s monthly
EBITDA shall be paid monthly in arrears immediately following delivery of the
Company’s financial statements for each Fiscal Month as a partial payment on the
annual Incentive Management Fee.  After the delivery of the Company’s audited
financial statements for each Fiscal Year, appropriate adjustments shall be made
for any overpayment or underpayment of the Incentive Management Fees during such
Fiscal Year on the next monthly installment of Incentive Management Fees due.

(c)           Expense Reimbursement.  The Company shall be responsible for all
Operating Costs incurred in accordance with the terms and provisions of this
Agreement, including the Annual Plan and Operating Budget, and will reimburse
all such Operating Costs incurred thereby by or on behalf of the Manager,
Holding, Parent, Station or GC pursuant to an approved Annual Plan and Operating
Budget.

3.6           Removal of the Manager.

(a)           So long as GC is not in material breach of the provisions of the
Holding Operating Agreement or this Agreement, the GC EC Member may give notice
to the Manager that it desires to remove Station as the Manager:

(i)            upon thirty (30) days prior written notice in the event that
Station defaults upon the making of any required Station/Holding Capital
Contribution to Holding, if Station has not made such Station/Holding Capital
Contribution within the time period required therefor under the Holding
Operating Agreement, including any applicable cure period;

(ii)           upon not fewer than ten (10) days prior written notice in the
event (A) Station’s Gaming License is revoked or is suspended for more than
thirty (30) days in any calendar year (provided, however, that Station shall not
act as Manager during any such period of revocation or suspension), (B) Station
becomes Bankrupt, or (C) a trustee in bankruptcy is appointed for Parent, a
receiver is appointed for substantially all of the assets of Parent, or Parent
is Bankrupt and because of such Bankruptcy Station is unable to fulfill the
material terms of its obligations as Manager; provided, however, that, in no
event may the GC EC Member remove Station as Manager upon a determination that
Station is an Unsuitable Person until the conditions contained in Clause (A) of
this Clause

21


--------------------------------------------------------------------------------


(ii) have been satisfied; provided, further, for the time that Station is not
acting as Manager, it shall not receive the compensation set forth in Section
3.5;

(iii)          upon thirty (30) days prior written notice in the event that
Station engages in an act or omission that is grossly negligent, reckless or
constitutes intentional misconduct, and such action or omission has a material
adverse effect on the Company (including, but not limited to, the failure to
comply with the covenant set forth in Paragraph (k) of Schedule 3.3); provided,
however, that such termination shall be effective with respect to any such
action or omission that is susceptible to complete cure (i.e., as if there has
been no such action or failure to act) only if such action or failure to act has
remained uncured at the end of such thirty (30) day period; or

(iv)          if Station no longer is a member of Holding.

The GC EC Member shall give Station notice of its desire to remove Station as
Manager pursuant to Section 3.6(a) within sixty (60) days after the GC EC Member
has actual knowledge of the events giving rise to the right to remove Station. 
If the GC EC Member does not give such written notice within such sixty (60) day
period, then the GC EC Member shall not have a right to remove Station based on
the grounds for which it had such actual knowledge; provided, however, that
nothing herein shall prevent the GC EC Member from removing Station if it
subsequently has actual knowledge of further ground(s) for removal.

(b)           Notwithstanding that the GC EC Member may not have grounds to
remove Station as the Manager pursuant to Section 3.6(a), the GC EC Member
nonetheless may bring an action on its own behalf or on behalf of the Company,
at law, equity or pursuant to other available remedies against Station as the
Manager for breach of its material obligations hereunder (including, but not
limited to material breach of the standards of care and operation) as the
Manager and for any damages or other costs incurred by the GC EC Member or the
Company as a result of such breach, including, but not limited to, during the
design and construction phase of the Project.  The Company may offset any final
non-appealable judgment against the Manager against any fees owed Manager
pursuant to Section 3.5.

(c)           In the event that Station is removed as Manager, Station shall
have the right to require GC to acquire Station’s entire membership interest in
Holding as provided for in the Holding Operating Agreement.

3.7           Officers.  Subject to applicable provisions of the Gaming Laws,
the Manager shall have the authority to appoint and remove, in its sole
discretion, Persons serving as operating (as opposed to corporate) officers of
the Company subordinate to the General Manager and to delegate to such Persons
such duties and responsibilities as the Manager shall deem to be in the best
interests of the Company (except that the Manager shall not be permitted to
delegate the essential management and supervisory functions of the General
Manager).  All such appointments and delegations may be revocable at will by the
Manager.  Notwithstanding the foregoing, the Company shall engage a Construction
Manager approved by the Executive Committee at all times during the Pre-Opening
Period, an Expansion Project Construction Manager during the period of the
construction of any Expansion Project and a General Manager approved by the
Executive Committee at all times during the Operating Period.  Either EC

22


--------------------------------------------------------------------------------


Member may require the Manager to discharge the Construction Manager, Expansion
Project Construction Manager or the General Manager in the event that, after
notice from the Manager to such Person and a sixty (60) day opportunity to cure,
such Person’s performance is unsatisfactory to such EC Member.  The second
request by the same EC Member to discharge the Construction Manager, Expansion
Project Construction Manager or the General Manager shall result in termination
of such Person by the Manager without further notice or opportunity to cure.  If
any Person appointed to serve as an officer of the Company is found to be an
Unsuitable Person, the Manager shall immediately remove such person as an
officer and such Person shall thereupon automatically cease to be an officer.

3.8           Conflicts of Interest; Right to Participate.

(a)           Until the fifth (5th) anniversary of the date of the Opening (the
“Restricted Period”), (i) none of the Fertitta Persons, whether alone or with
other Persons, shall, directly or indirectly, own, develop, manage or operate
all or any portion of any hotel and/or casino (other than an Exempt Property)
within the Restricted Area and (ii) none of the Greenspun Persons, whether alone
or with other Persons, shall, directly or indirectly, own, develop, manage or
operate all or any portion of any hotel and/or casino (other than an Exempt
Property) within the Restricted Area (either of the foregoing (i) or (ii) being
referred to herein as a “Restricted Activity”) (the restrictions set forth in
this Section 3.8(a) are referred to herein as the “Section 3.8(a)
Restrictions”); provided, however, that:

(A)          the Section 3.8(a) Restrictions shall not apply to the Losee
Property;

(B)           the Section 3.8(a) Restrictions shall not apply to any New
Property (as defined in and) subject to the Holding Operating Agreement; and

(C)           the Section 3.8(a) Restrictions shall not prohibit the Greenspun
Persons from collectively and in the aggregate owning less than five percent
(5%) of the publicly traded Voting Stock of a company involved in a Restricted
Activity, or prohibit Parent, and the Fertitta Persons from collectively and in
the aggregate owning less than five percent (5%) of the publicly traded Voting
Stock of a company involved in a Restricted Activity, in both cases only so long
as such investment is passive and without any ability or intent to exercise
influence or control over the management or direction of the entity in which the
Voting Stock is owned.

(b)           Subject to the Section 3.8(a) Restrictions, during the Restricted
Period, a Fertitta Person, alone or with other Fertittta Persons and/or with
other Persons, or a Greenspun Person, alone or with other Greenspun Persons
and/or with other Persons, may acquire an interest, directly or indirectly, in
whole or in part, in real property located entirely or partially within the
Restricted Area, only if such Fertitta Person(s) or Greenspun Person(s), as the
case may be, comply(ies) with each and all of the requirements with respect
thereto set forth in the Holding Operating Agreement.

(c)           Subject to Sections 3.8(a) and 3.8(b) and any restrictions or
conditions set forth in the Holding Operating Agreement, each Fertitta Person
and each Greenspun Person shall be entitled to enter into any transaction that
may be considered to be competitive with, or a business

23


--------------------------------------------------------------------------------


opportunity that may be beneficial to, the Company or to Holding.  Any
transactions or agreements (other than transactions or agreements expressly
contemplated by this Agreement, including reimbursement of Shared Expenses, as
long as such transactions are otherwise in compliance with this Agreement)
between the Fertitta Persons and the Greenspun Persons (on the one hand) and the
Company (on the other) (any such transaction referred to herein as an “Affiliate
Transaction”) shall be disclosed to the EC Members and members of Holding in
advance and shall be on commercially reasonable, arms-length terms that are no
less favorable to the Company or Holding than could be obtained from an
independent third party.  No transaction with the Company shall be voidable
solely because a Fertitta Person or a Greenspun Person has a direct or indirect
interest in the transaction if either (i) the transaction is fair to the Company
or (ii) the disinterested Manager or the disinterested EC Member, in either case
knowing the material facts of the transaction and the Fertitta Person’s or
Greenspun Person’s interest, authorize, approve or ratify the transaction. 
Notwithstanding the foregoing, any loans to the Company by a Fertitta Person, a
Greenspun Person or one or more of their Affiliates shall require the approval
of the Executive Committee pursuant to the terms of this Agreement.

(d)           The Parties acknowledge that an Affiliate of GC shall be the
“declarant” under the declaration of covenants, conditions and restrictions
affecting the Resort Property, and that the “declarant” may take actions that
are inconsistent with this Agreement, or not in the best interest of the
Company, and Holding and GC shall not be in breach hereof by reason of such
actions and “declarant” shall not have any duty under this Agreement to Station,
Parent, Holding or the Company; provided, however, that nothing in this Section
3.8(d) shall permit such Affiliate “declarant” to engage in a Restricted
Activity.

(e)           The Section 3.8(a) Restrictions shall survive the withdrawal,
expulsion or other termination of GC or Station as a member of Holding, through
the earlier to occur of the date that is five (5) years after the date of the
Opening or three (3) years after the withdrawal, expulsion, buyout or
termination of GC or Station as a member of Holding.  The rights afforded the
parties in Section 3.8(b) hereto and the applicable provisions of the Holding
Operating Agreement shall not apply to any real property acquired by a Fertitta
Person or a Greenspun Person after the date of withdrawal, expulsion, buy-out or
other termination of GC or Station as a member of Holding; provided, that any
such real property shall remain subject to the Section 3.8(a) Restrictions as
provided in the preceding sentence.

3.9           Tax Matters Partner.  Holding is hereby designated as the “tax
matters partner” of the Company under Code Section 6231(a)(7) (the “Tax Matters
Member”).  The Tax Matters Member shall give prompt notice to Holding of (i) the
receipt by the Tax Matters Member of written notice that a federal, state or
local taxing authority intends to examine the Company’s income tax returns for
any year; (ii) receipt by the Tax Matters Member of written notice of a final
partnership administrative adjustment under Code Section 6223; and (iii) receipt
by the Tax Matters Member of any request from the Internal Revenue Service for
waiver of any applicable statute of limitations with respect to any tax return
of the Company.  The Tax Matters Member may not extend or waive the statute of
limitations or take any other action that would compromise any tax position of
the Company or Holding, without the approval of the Holding, GC or Station.

24


--------------------------------------------------------------------------------


3.10         Liability of Holding, as a Member, and Station, as Manager.  Except
as otherwise provided by the Act, (a) Holding (and its members) shall not be
obligated personally for any debt, obligation or liability of the Company,
solely by reason of being the sole Member, and (b) Station, as the Manager,
shall not be obligated personally for any debt, obligation or liability of the
Company or any Member solely by reason of being the Manager.  Except as
otherwise provided in this Agreement or by applicable law, neither Holding, as
the sole Member, nor the Manager shall have any fiduciary or other duty to the
Company or Holding with respect to the business and affairs of the Company.  The
Company shall indemnify Holding (and each of its members) and hold Holding (and
its members) harmless from and against any and all debts, obligations, and
liabilities of the Company, if any, to which Holding(or any of its members)
becomes subject solely by reason of being a Member (or a member of Holdings),
whether arising in contract, tort or otherwise; provided, however, that the
indemnification obligation of the Company under this Section 3.10 shall be paid
only from the assets of the Company .

3.11         Prohibition Against Publicly Traded Partnership.  The Manager shall
take all action necessary to prevent the Company from qualifying as a publicly
traded partnership within the meaning of Section 7704 of the Code.

3.12         The Executive Committee.  There shall be an executive committee
(the “Executive Committee”) of the Company comprised of one (1) representative
of each of Station (the “Station EC Member”)  and GC (the “GC EC Member”), so
long as such Persons remain as members of Holding.  The initial Station EC
Member designated by Station shall be Frank J. Fertitta III, and the initial GC
EC Member designated by GC shall be Brian L. Greenspun so long as they are alive
and not disabled and are not found to be Unsuitable Persons.  Station and GC
shall designate their respective replacement appointees to the Executive
Committee in writing to the Company and Holding and, except as set forth in the
immediately preceding sentence, GC and Station may remove their respective EC
Members at any time by written notice to the other parties.  Subject to Section
4.3(c) of the Holding Operating Agreement, at all times the GC EC Member shall
be a Greenspun Family Member, and the Station EC Member shall be either a
Fertitta Family Member or a Station Officer.  Subject to Section 4.3(c) of the
Holding Operating Agreement, at any time a vacancy is created on the Executive
Committee by death, removal (with or without cause) or resignation, no action
shall be taken by the Executive Committee until the Executive Committee is
reconstituted in accordance with the provisions of this Section 3.12, unless the
member of Holding that is entitled to nominate such replacement member of the
Executive Committee shall consent to the taking of such action.  In the event of
a Transfer permitted pursuant to Section 5.2(a) of Holding’s entire Membership
Interest, the transferee shall have the power to remove the existing EC
Member(s) and appoint one (1) or more replacement EC Members; provided, however,
that if Station continues to serve as the Manager following such transfer, the
transferee’s proposed replacement EC Member(s) must be approved, in advance, by
Station.  If any Person appointed to serve as an EC Member is found to be an
Unsuitable Person, such Person shall immediately be removed as an EC Member and
shall thereupon automatically cease to be an EC Member.

3.13         Decisions Subject to Executive Committee Approval.  Notwithstanding
the powers of the Manager pursuant to Section 3.1, the following matters shall
require the prior unanimous approval of the Executive Committee:

25


--------------------------------------------------------------------------------


(a)           Any contracts, agreements (whether written or oral) or commitments
(including leases of Furniture, Fixtures and Equipment) which (i) obligate the
Company for a period of more than one (1) year, and (ii) subject to the Company
to potential liability or payments of $250,000 or more (including any extensions
thereof);

(b)           Any sale of any portion of the assets of the Company having a fair
market value of $500,000 or more;

(c)           The terms of the Construction Financing, any Expansion Financing
and Permanent Financing, together with the terms of any other financing for the
improvement, construction or operation of the Project (including lease/purchase
or similar financing transactions) which subjects the Company to principal and
interest payment obligations equaling or exceeding $1,000,000 in any Fiscal
Year;

(d)           Any decision (i) to approve an Expansion Project Loan Document,
(ii) to amend or waive any material provisions of Construction Loan Documents,
Expansion Project Loan Documents or Permanent Loan Documents, (iii) that is
reasonably likely to cause an event of default under the Construction Loan
Documents, Expansion Project Loan Documents or Permanent Loan Documents, (iv)
that is reasonably likely to materially expand the liability of, or materially
diminish the rights of, the Company under the Construction Loan Documents,
Expansion Project Loan Documents or Permanent Loan Documents, (v) to acquire any
portion of the loans (whether revolving or term) under the Construction
Financing, Expansion Financing or Permanent Financing, whether by assignment,
purchase, participation or otherwise, (vi) to engage in an acquisition (as such
term may be defined in any financing documents), or (vii) that has the effect of
extending the maturity of any of the obligations under any financing documents;

(e)           If any Construction Financing, Expansion Financing or Permanent
Financing permits the Company to increase the aggregate amount of the facility
beyond the dollar amount determined by the Executive Committee at the time it
approves such Construction Financing, Expansion Financing or Permanent
Financing, then the Company may not draw upon any amount in excess of such
specified dollar amount without Executive Committee approval;

(f)            The Company shall not permanently reduce any portion of any
Construction Financing, Expansion Financing or Permanent Financing more quickly
than the required payment and amortization schedule stated in the Construction
Loan Documents, Expansion Project Loan Documents or Permanent Loan Documents
without the prior written approval of the Executive Committee;

(g)           Any lease termination or acquisition of a tenant’s business that
exceeds $250,000;

(h)           Each Annual Plan and Operating Budget and any amendments thereto;

(i)            The value of any Capital Contribution made in property other than
money;

(j)            The individual to be retained as the Construction Manager;

(k)           The general contractor, and the construction, architectural,
interior design and landscaping firms for the Project;

26


--------------------------------------------------------------------------------


(l)            The Construction Plan (which may be approved as a whole or in
segments or by components);

(m)          The Design Plan and the Design, Development and Construction Budget
(each of which may be approved as a whole or in segments or by components);

(n)           With respect to each and every Expansion Project, the Expansion
Project Budget, Expansion Project Construction Manager, Expansion Project
Construction Plan and Expansion Project Design Plan;

(o)           The individual to be retained as the General Manager;

(p)           The material terms and conditions of all Governmental Approvals
(other than Gaming Licenses and liquor licenses); provided, however, that if
neither EC Member notifies the Manager within seven (7) calendar days after
receipt of a written request for approval of a material term of any Governmental
Approval that he objects to such term, the Executive Committee shall be deemed
to have approved such material term;

(q)           Approval of the resignation of the Manager required pursuant to
Section 3.1, and  appointment of a successor Manager;

(r)            The Master Development Plan (which may be approved as a whole or
in segments or by components);

(s)           The type and estimated amount of Shared Expenses and method for
calculation of such Shared Expenses;

(t)            The adoption of and any amendments to the Pre-Opening Plan;

(u)           The name(s) under which the Company will conduct business;

(v)           Any change to the registered agent and/or office;

(w)          Any loans to the Company by Holding or an Affiliate of Holding;

(x)            The form, amount and timing of any additional Capital
Contributions;

(y)           [Reserved];

(z)            Subject to first obtaining the prior approval of all of the
members of Holding, admission of a new Member pursuant to Section 5.1, Transfers
pursuant to Section 5.2(a) and each and all of the amendments to this Agreement
required, necessary or desirable to give effect to the admission of such new
Member or such Transfer;

(aa)         The time, date, location, matters to be addressed, manner and
effectiveness of notices, quorum requirements, voting requirements, waiver of
notice of, the rules regarding written consents in lieu of and all other matters
relating to meetings of EC Members and the Members;

27


--------------------------------------------------------------------------------


(bb)         [Reserved];

(cc)         Any change order that materially changes the Design Plan,
Construction Plan, Design, Development and Construction Budget or Master
Development Plan; provided, however, that if neither EC Member notifies the
Manager within seven (7) calendar days after receipt of a written request for
approval of such change order that he objects to such change order, the
Executive Committee shall be deemed to have approved such change order;

(dd)         Capital Improvements and Replacements and expenditures therefor;

(ee)         Any decision to contest the validity or application of any
governmental requirement;

(ff)           Entering into any union contracts;

(gg)         Any decision to contest any tax payment or assessment or any
governmental or regulatory order or requirements;

(hh)         The accounting firm to be retained to perform the audits of the
Company’s annual financial statements;

(ii)           Establishment of reserve funds in addition to the Reserve Fund;

(jj)           Any tenant, licensee or concessionaire and the terms of the
leases, licenses or other occupancy agreements with respect thereto;

(kk)         The decision to commence or defend any legal action (or settlement
thereof) where there is a reasonable possibility of exposure to the Company in
excess of $250,000 or that could have a material adverse effect on the operation
of the Project; provided, however, that if neither EC Member notifies the
Manager within seven (7) calendar days after receipt of a written request for
approval of the institution of such action or defense (or settlement thereof),
the Executive Committee shall be deemed to have approved such action;

(ll)           Retaining legal counsel with respect to such actions described in
Clause (kk);

(mm)       The establishment of parameters within which the Manager may make
change orders with respect to any Expansion Project without the approval of the
Executive Committee;

(nn)         Subject to first obtaining the prior approval of all of the members
of Holding, dissolution of the Company pursuant to Section 6.1(a);

(oo)         Any permitted encumbrances in addition to the Permitted Exceptions
(as defined in the Holding Operating Agreement);

(pp)         Any material change to the interior or exterior use, operation,
functionality or appearance of the Project; provided, however, that if neither
EC Member notifies the Manager within seven (7) calendar days after receipt of a
written request for approval of such material

28


--------------------------------------------------------------------------------


change that the EC Member objects to such material change, the Executive
Committee shall be deemed to have approved such material change;

(qq)         (i) Filing or causing to be filed any petition, action or an
assignment by or on behalf of the Company for the benefit of creditors or in
Bankruptcy or for similar relief under any statute, law or regulation, (ii)
admitting or failing to contest the material allegations of a petition filed
against the Company in any proceeding for reorganization, involuntary Bankruptcy
or other similar proceeding or (iii) appointing, consenting to or acquiescing to
the appointment of a trustee, receiver or liquidator of the Company;

(rr)           The terms and conditions of the acquisition, and the acquisition,
of the Additional Property;

(ss)         The preliminary conceptual architectural design for the Project
(not including any Expansion Projects), which the EC Members shall use their
best efforts to agree on within six (6) months of the Effective Date;

(tt)           The preliminary timetable for construction and opening of the
Project (the “Timetable”) (not including any Expansion Projects), which the EC
Members agree to use best efforts to agree on within six (6) months of the
Effective Date;

(uu)         The preliminary construction budget for the Project (not including
any Expansion Projects), which the EC Members shall use their best efforts to
agree on within six (6) months of the Effective Date;

(vv)         The term sheet for the Construction Financing and Permanent
Financing for the Project, which the EC Members shall use their best efforts to
agree upon, and to obtain written expressions of interest from one or more
lenders interested in providing such financing to the Company, within six (6)
months of the Effective Date; and

(ww)       Subject to first obtaining the prior approval of all of the members
of Holding, approval of a Restricted Activity by a Person;

(xx)          Subject to first obtaining the prior approval of all of the
members of Holding, approval of an Affiliate Transaction which is not on
commercially reasonable terms no less favorable to the Company than could be
obtained from an independent third party;

(yy)         Subject to first obtaining the prior approval of all of the members
of Holding, amendments to the Articles and any amendment of this Agreement;

(zz)          Subject to first obtaining the prior approval of all of the
members of Holding, any sale of the business or substantially all of the assets
of the Company, or merger of the Company in which the Company is not the
surviving entity and Holding does not hold a majority of the Voting Stock of the
entity surviving such merger, which sale or merger is not an arms-length bona
fide fair market value transaction; and

(aaa) Any other decision reserved to, or approval required by, the Executive
Committee pursuant to this Agreement.

29


--------------------------------------------------------------------------------


3.14         Place of Meetings and Meetings by Telephone.  All meetings of the
Executive Committee may be held at any place that has been designated from time
to time by resolution of the EC Members.   In the absence of such a designation,
regular meetings shall be held at the principal place of business of the
Company.  Any meeting, regular or special, may be held by conference telephone
or similar communications equipment so long as all EC Members participating in
the meeting can hear one another, and all EC Members participating by telephone
or similar communications equipment shall be deemed to be present in person at
the meeting.

3.15         Regular Meetings.  The Executive Committee shall not be required to
have regular meetings, except as otherwise determined by the Executive
Committee.

3.16         Special Meetings.  Special meetings of the Executive Committee for
any purpose or purposes may be called at any time by one (1) EC Member.  Notice
of the time and place of a special meeting shall be given and deemed received
pursuant to Section 8.1.

3.17         Quorum.  All of the EC Members shall constitute a quorum for the
transaction of business, except to adjourn as provided in Section 3.20.

3.18         Manner of Acting.  Every act or decision of the Executive Committee
shall require the affirmative unanimous approval of all of the EC Members.

3.19         Waiver of Notice.  Notice of any meeting of the Executive Committee
need not be given to any EC Member who either before or after the meeting signs
a written waiver of notice, a consent to holding the meeting, or an approval of
the minutes.  The waiver of notice or consent need not specify the purpose of
the meeting.  All such waivers, consents, and approvals shall be filed with the
records of the Company or made a part of the minutes of the meeting.  Notice of
a meeting shall also be deemed given to any EC Member who attends the meeting
without protesting before or at its commencement the lack of notice to that EC
Member.

3.20         Adjournment.  If a quorum is not present, any EC Member present
(including all EC Members participating as permitted by Section 3.14), whether
or not constituting a quorum, may adjourn any meeting to another time and
place.  Notice of the time and place of holding an adjourned meeting need not be
given unless the meeting is adjourned for more than forty eight (48) hours, in
which case notice of the time and place shall be given before the time of the
adjourned meeting in the manner specified in Section 3.16.

3.21         Action Without a Meeting.  Any action to be taken by the Executive
Committee at a meeting may be taken without such meeting by the written consent
of all of the EC Members.  Any such written consent may be executed and given by
telecopy or similar electronic means.

3.22         Resignation.  Any EC Member may resign at any time by giving
written notice to the other EC Member, the Company, Holding, Station and GC. 
The resignation of any EC Member shall take effect upon receipt of notice
thereof or at such later time as shall be specified in such notice; and, unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.

30


--------------------------------------------------------------------------------


3.23         Removal.  An EC Member may only be removed pursuant to Section 3.12
or as provided for in the Holding Operating Agreement.

3.24         Vacancies.  A vacancy on the Executive Committee may only be filled
in accordance with Section 3.12.

3.25         Compensation to EC Members.  The EC Members shall receive no
compensation, but shall be reimbursed for their reasonable and customary
expenses incurred in attending meetings of the Executive Committee.

3.26         Liability to Third Parties.  The debts, obligations, and
liabilities of the Company, whether arising in contract, tort, or otherwise,
shall be solely the debts, obligations, and liabilities of the Company, and no
EC Member or the Manager shall be obligated personally for any such debt,
obligation, or liability by reason of his or her acting as an EC Member or,
except as otherwise provided in this Agreement, as the Manager.

3.27         No Guarantee of Return by EC Members.  The EC Members and the
Manager do not, in any way, guarantee the return of any Capital Contributions or
a profit for Holding from the operations of the Company.  Except as set forth in
Section 3.8, the EC Members shall incur no liability to the Company or to
Holding as a result of engaging in any other business or venture.  The EC
Members shall be entitled to any other protection afforded to such EC Members
under the Act.

3.28         Transactions with Company or Otherwise.  Subject to Section 3.8,
the EC Members, or any agent, servant, or employee of the EC Members, may engage
in and possess any interest in other businesses or ventures of every nature and
description, independently or with other Persons, and neither the Company nor
Holding shall have any rights, by virtue of this Agreement or otherwise, in and
to such independent ventures or the income or profits derived therefrom, or any
rights, duties, or obligations in respect thereof.

3.29         Indemnification.  To the fullest extent permitted by the Act:

(a)           The Company (and any receiver, liquidator, or trustee of, or
successor to, the Company) shall indemnify and hold harmless the Manager and
each EC Member, as well as each Affiliate of the Manager and the EC Members and
their respective officers, partners, shareholders, directors, managers, members
and employees (each an “Indemnitee”), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
proceedings, costs, expenses and disbursements of any kind or nature whatsoever
(“Claims”) (including, without limitation, all reasonable costs and expenses of
defense, appeal and settlement of any and all suits, actions and proceedings
involving an Indemnitee, and all costs of investigation in connection therewith)
that may be imposed on, incurred by, or asserted against an Indemnitee, in any
way relating to or arising out of, or alleged to relate to or arise out of the
performance of any duties or services by or on behalf of the Company or any
action, inaction or omission on the part of an Indemnitee in connection with
managing the Company’s business and affairs or otherwise acting as Manager or
the EC Members pursuant hereto; provided, however, that the indemnification
obligations in this Section 3.29 shall not apply to Claims brought by Holding or
the Manager; provided, further, that the indemnification

31


--------------------------------------------------------------------------------


obligations in this Section 3.29 shall not apply to the portion of any
liability, obligation, loss, damage, penalty, cost, expense or disbursement that
has been finally adjudged in a non-appealable order of court of competent
jurisdiction to have resulted from (i) the gross negligence of the Manager, (ii)
the intentional misconduct or actual fraud by the proposed Indemnitee or (iii)
any action for which indemnification is prohibited under the Act.

(b)           The Company shall pay expenses as they are incurred by an
Indemnitee in connection with any action, claim or proceeding that such
Indemnitee asserts in good faith to be subject to the indemnification
obligations set forth herein, upon receipt of an undertaking from such
Indemnitee to repay all amounts so paid by the Company to the extent that it is
finally determined that the Indemnitee is not entitled to be indemnified
therefor under the terms hereof.

(c)           The indemnification and expense payments to be provided by the
Company hereunder shall be paid only from the assets of the Company, and Holding
shall not have any personal obligation, or any obligation to make any Capital
Contribution, with respect thereto.

ARTICLE IV

Financial Matters

4.1           Initial Capital Contributions.  Holding will not be required to
make an initial Capital Contribution to the Company on the Effective Date. 
Holding’s opening Capital Account balance on the Effective Date shall be
$50,000,000.

4.2           Additional Capital Contributions.

(a)           Except as set forth in this Section 4.2, as determined by the
Executive Committee (after using commercially reasonable efforts to obtain
third-party loans) or as set forth in any “make-well,” completion guaranty or
similar obligation to which Holding becomes subject pursuant to the terms of the
Construction Financing, Expansion Financing or Permanent Financing, Holding
shall not be required to make any Capital Contribution.  Any additional Capital
Contributions pursuant to this Section 4.2 shall be made by Holding as of the
date that such Capital Contribution is required to be made pursuant to the terms
of this Agreement, in such form and amount as may be determined by the Executive
Committee.  In connection with any such additional Capital Contribution, the
Company may revalue Holding’s Capital Account in accordance with Section
1.704-1(b)(2)(iv)(f) of the Regulations.  Except as expressly provided in this
Agreement, Holding shall not be entitled to withdraw as a Member or to demand or
receive a return of its Capital Contribution.  No obligation of Holding to make
any Capital Contribution hereunder may be enforced by a creditor of the Company
unless Holding expressly consents to such enforcement or to the assignment of
such obligation to such creditor.

(b)           Holding shall make such additional Capital Contributions to the
Company as are required to be made pursuant to the terms of this Agreement upon
thirty (30) days’ prior written notice from the Executive Committee specifying
(i) the amount and intended use of such Capital Contribution and (ii) the date
on which such Capital Contribution is to be made.  The EC Members agree to use
their best efforts to agree, within nine (9) months of the Effective Date, on
the amounts of Holding’s additional Capital Contribution obligations for the
construction of the

32


--------------------------------------------------------------------------------


Project, based on the preliminary construction budget, and, subject to reaching
such agreement, Holding acknowledges and agrees that, until the Construction
Financing closes, it will make additional Capital Contributions, loans or
advances, or any combination thereof, to fund construction of the Project in
excess of its initial Capital Contribution.  Loans, advances and capital
contributions in excess of Holding’s initial Capital Contribution are
collectively referred to herein as the “Excess Construction Contributions.”  In
the event the Company obtains Construction Financing and such Construction
Financing permits the Company to distribute money from the proceeds of such
Construction Financing to Holding, then, notwithstanding anything in this
Agreement to the contrary (but subject to the terms of the Holding Operating
Agreement)), the Executive Committee will cause the Company, to the maximum
extent permitted by the Construction Financing (consistent with prudent business
judgment and reasonable reserves), to distribute to Holding (either as a return
of capital contributions or repayment of loans or advances, as the case may be)
amounts of Distributable Cash equal to the aggregate amount of Excess
Construction Contributions.

(c)           If any EC Member determines that reasonable financing is
unavailable to meet the requirements of the current approved Annual Plan and
Operating Budget, then the Executive Committee, upon thirty (30) days’ prior
written notice specifying the amount of such Capital Contribution and the date
on which such Capital Contribution is to be made, may demand an additional
Capital Contribution from Holding to fund such current requirements, which shall
be made by Holding as of the date that such Capital Contribution is required to
be made pursuant to the terms of this Agreement; provided, however, the
aggregate amount of such additional Capital Contributions pursuant to this
Section 4.2(c) shall not exceed $20,000,000, in the aggregate, over the term of
this Agreement.

(d)           If the revenues of the Project are insufficient to fund the
Reserve Fund during any Fiscal Month, then any EC Member, upon thirty (30) days’
prior written notice specifying the amount of such Capital Contribution and the
date on which such Capital Contribution is to be made, may demand an additional
Capital Contribution from Holding to fund such Reserve Fund shortfall, which
shall be made by Holding as of the date that such Capital Contribution is
required to be made pursuant to the terms of this Agreement; provided, however,
the aggregate amount of such additional Capital Contributions pursuant to this
Section 4.2(d) shall not exceed in any Fiscal Year the difference between three
percent (3%) of Gross Revenues for such Fiscal Year (or partial Fiscal Year to
date) less the Reserve Fund previously funded in such Fiscal Year.  Within one
hundred twenty (120) days after the end of the applicable Fiscal Year, if any
additional Capital Contributions were made pursuant to this Section 4.2(d) in
such Fiscal Year, the Company shall distribute to Holding the positive amount,
if any, equal to the difference between (x) the sum of (I) the amounts reserved
from revenues by the Company for the Reserve Fund plus (II) all additional
Capital Contributions made pursuant to this Section 4.2(d) in such Fiscal Year,
less (y) an amount equal to three percent (3%) of Gross Revenues for such Fiscal
Year.

(e)           The Company acknowledges and understands that it is Holding’s
intent to fund all additional Capital Contributions to the Company, if any,
solely with and from GC/Holding Capital Contributions and Station/Holding
Capital Contributions to Holding and that, if GC or Station fails to fund its
GC/Holding Capital

33


--------------------------------------------------------------------------------


Contributions or Station/Holding Capital Contributions, Holding may not have
sufficient funds from other sources to fund its Additional Capital
Contributions.

(f)            Holding acknowledges that it, Parent, Station, GC and/or
Affiliates of GC (“GC Affiliates”) may execute “make-well” agreements,
completion guaranties, pledge agreements, indemnity agreements, or similar
surety or guaranty documents in connection with the Construction Financing, any
Expansion Financing, and/or the Permanent Financing (individually a
“Pledge/Guaranty Document” and collectively the “Pledge/Guaranty Documents”; GC
and GC Affiliates collectively hereinafter may be referred to as the “GC
Pledgors;” and Station and Parent together hereinafter may be referred to as the
“Station Pledgors”).

In the event that (i) Holding is required to make a payment to the lender(s)
with respect to an applicable Pledge/Guaranty Document, (ii) any collateral of
Holding is pledged thereunder is foreclosed or transferred in lieu of
foreclosure or (iii) any dividends or distributions with respect to any pledged
collateral of Holding is used to make a payment to the lender(s) on behalf of
the Company, the Station Pledgors or the GC Pledgors with respect to any
Pledge/Guaranty Document, then the amount credited against (or used to reduce)
amounts owed by the Company, Holding, the Station Pledgors or the GC Affiliates
under the Construction Loan Documents, Expansion Project Loan Documents,
Permanent Loan Documents or the Pledge/Guaranty Documents as a result of the
foreclosure or transfer of the collateral shall be deemed an additional Capital
Contribution by Holding to the Company for purposes of this Agreement.

In the event that (i) any GC Pledgor is required to make a payment to the
lender(s) with respect to an applicable Pledge/Guaranty Document, (ii) any
collateral of a GC Pledgor pledged thereunder is foreclosed or transferred in
lieu of foreclosure or (iii) any dividends or distributions with respect to any
pledged collateral of any GC Pledgor is used to make a payment to the lender(s)
on behalf of the Company, Holding, the Station Pledgors or the GC Pledgors with
respect to any Pledge/Guaranty Document, then the amount credited against (or
used to reduce) amounts owed by the Company, Holding, the Station Pledgors or
the GC Pledgors under the Construction Loan Documents, Expansion Project Loan
Documents, Permanent Loan Documents or the Pledge/Guaranty Documents as a result
of the foreclosure or transfer of the collateral shall be deemed an additional
Capital Contribution by GC to Holding and then by Holding to the Company for
purposes of this Agreement.

In the event that (i) any Station Pledgor is required to make a payment to the
lender(s) with respect to an applicable Pledge/Guarantee Document, (ii) any
collateral of a Station Pledgor pledged thereunder is foreclosed or transferred
in lieu of foreclosure or (iii) any dividends or distributions with respect to
any pledged collateral of a Station Pledgor is used to make a payment to the
lender(s) on behalf of the Company, Holding, a Station Pledgor or a GC Pledgor
with respect to any Pledge/Guaranty Document, then the amount credited against
(or used to reduce) amounts owed by the Company, Holding, the Station Pledgors
or the GC Pledgors under the Construction Loan Documents, Expansion Project Loan
Documents, Permanent Loan Documents or the Pledge/Guaranty Documents as a result
of the foreclosure or transfer of the collateral shall be deemed an additional
Capital Contribution by Station to Holding and then by Holding to the Company
for purposes of this Agreement.

34


--------------------------------------------------------------------------------


(g)           Holding acknowledges that it, the Company, the Station Pledgors or
the GC Pledgors may, under the Construction Financing, Expansion Financing or
Permanent Financing, have the right to pledge additional collateral (including
cash) to cure the default (a “Curable Default”) of one (1) of the Company,
Holding, the Station Pledgors or the GC Pledgors under other loan documents or
by reason of Bankruptcy or a similar event (a “Cure Pledge”).  In the event that
a Curable Default by the Company, Holding, the Station Pledgors or the GC
Pledgors occurs, then Station and Parent in the case of a Curable Default by a
Station Pledgor, and GC and the GC Affiliates in the case of a Curable Default
by a GC Pledgor, shall have ten (10) days from such Curable Default to make the
Cure Pledge.  If they fail to do so, then the GC Pledgors in the case of the
failure by a Station Pledgor, and the Station Pledgors in the case of the
failure by a GC Pledgor, may make the Cure Pledge (the party failing to cure
being the “Cross-Default Party,” the party making such pledge being the “Curing
Party,” and the collateral pledged being the “Cure Collateral”). The
Cross-Default Party shall indemnify and hold harmless the other parties from the
cost of curing the Curable Default, such as reasonable attorneys’ fees, escrow
costs, and filing fees, but expressly excluding the opportunity cost of such
cure (e.g., the lost opportunity for other uses of the Cure Collateral), but
expressly including the fair market value of the Cure Collateral valued as of
the date of the pledge if the same is foreclosed or conveyed in lieu of
foreclosure (the “Collateral’s Fair Market Value”).  If the Cure Collateral is
foreclosed or otherwise conveyed in lieu of foreclosure, the party who pledged
the Cure Collateral (or on whose behalf the Cure Collateral was pledged) may
elect to treat the Collateral’s Fair Market Value as a Default Amount (as
defined in the Holding Operating Agreement) or Default Loan (as defined in the
Holding Operating Agreement).  In the event that a Curing Party makes a Cure
Pledge, then the Cross-Default Party shall, for so long as such Cure Pledge is
outstanding, on each annual anniversary date of such pledge, pay to the other
Curing Party an amount equal to the lesser of (i) ten percent (10%) of the
Collateral’s Fair Market Value, or (ii) the maximum permitted by law (the “Cure
Cost of Capital”); such payment shall be prorated for any partial year that the
Cure Pledge is outstanding.  In the event the Cure Cost of Capital is not paid
when due, it shall, at the election of the non-defaulting party, constitute
either a Default Amount or Default Loan under this Agreement.

(h)           In the event of the expulsion of Station as a member of Holding,
or a dilution of Station under Section 4.2(f) of the Holding Operating
Agreement, Station may give written notice to GC that it desires to resign as
Manager; provided, however, Station shall, if requested by GC, be obligated to
serve as the Manager for a period of up to thirty six (36) months (the
“Transition Period”) after the expulsion or Dilution Date, during which time
Station shall continue to perform its obligations hereunder and continue to
receive compensation and expense reimbursement pursuant to Section 3.5, and will
cooperate with GC in its efforts to engage a successor Manager of the Project. 
Notwithstanding the foregoing to the contrary, Station may not resign as Manager
without GC’s prior written consent (which may be given or withheld in GC’s sole
discretion) if such resignation would cause a termination of the commitment for
or an acceleration of the Construction Financing, Expansion Financing or
Permanent Financing.

4.3           [Reserved.]

4.4           Allocation of Profits and Losses.   As long as the Company has
only one Member, the Company shall be treated as a “disregarded entity” for
federal income tax purposes and the sole Member shall be treating as recognizing
directly the Company’s Profits and Losses and all

35


--------------------------------------------------------------------------------


items entering into the computation thereof.  If the Company has more than one
(1) Member, this Agreement will be appropriately amended including, inter alia,
as reasonably necessary to comply with the requirements for allocations being
equivalent to allocations that have substantial economic effect under Treasury
Regulations 1.704-1(b) and 1.704-2.

4.5           Distributions.

(a)           Distributions Prior to Liquidation.  Subject to any limitations in
the Construction Financing, Expansion Financing or Permanent Financing,
Distributable Cash shall be disbursed or distributed entirely to Holding twenty
five (25) days after the end of each calendar quarter in an amount equal to
Distributable Cash less Additional Reserves (which Additional Reserves may
include unencumbered funds from the Construction Financing, Expansion Financing
or Permanent Financing, as the case may be, to the maximum extent permitted
under such financing).

(b)           Withholding.  The Company shall withhold and pay over to the
Internal Revenue Service or other applicable taxing authority all taxes or
withholdings, and all interest, penalties, additions to tax, and similar
liabilities in connection therewith or attributable thereto (hereinafter
“Withheld Taxes”) to the extent that the Manager reasonably determines that such
withholding and/or payment is required by the Code or any other law, rule or
regulation.  All amounts withheld pursuant to this Section 4.5(b) with respect
to any allocation, payment or distribution to Holding shall be treated as
amounts distributed to Holding pursuant to Section 4.5(a) hereof for all
purposes of this Agreement.

ARTICLE V

Members; Transfer of Interests

5.1           Admission.  Holding became the sole Member as of the Effective
Date.  Notwithstanding any contrary provision of the Act, the Company may admit
new Members to the Company only with the prior consent of the Executive
Committee on such terms and conditions as the Executive Committee approves.  No
Person shall be admitted as a Member until all approvals required by the Gaming
Laws are obtained.  The Parties agree to cooperate with each other and the
Executive Committee in adopting and implementing each and all of the amendments
to this Agreement that will be required, necessary or desirable to give effect
to the admission of a new Member.

5.2           Transfer of Interests.

(a)           No Transfer Without Executive Committee Consent.  Holding may not
Transfer all or any part of its Membership Interest or otherwise assign or
delegate any of Holding’s rights and obligations as a Member without the prior
consent of the Executive Committee.  Notwithstanding anything in this Agreement
to the contrary, in the event of any Transfer by Station or GC of any or all of
its membership interest in Holding in contravention of the Holding Operating
Agreement, such as, but not limited to, by operation of law, Bankruptcy or the
like, the transferee shall have no rights with respect to the Company, and the
other member of Holding shall have the sole right to vote and appoint all EC
Members.  The Parties agree to

36


--------------------------------------------------------------------------------


cooperate with each other and the Executive Committee in adopting and
implementing each and all of the amendments to this Agreement that will be
required, necessary or desirable to give effect to a Transfer.

(b)           Attempted Transfers in Contravention.  Any attempted Transfer in
contravention of this Article V shall be void and of no effect and shall not
bind or be recognized by the Company.  In the case of an attempted Transfer not
permitted hereby, the parties attempting to engage in such Transfer shall
indemnify and hold harmless (and hereby agree to indemnify and hold harmless),
the Company from all costs, liabilities and damages that any of such indemnified
Person may incur (including, without limitation, incremental tax liability and
attorneys’ fees and expenses) as a result of such attempted Transfer and efforts
to enforce the indemnity granted hereby.

(c)           Compliance with Gaming Laws.  Notwithstanding anything to the
contrary set forth herein, no Membership Interest or other ownership interest in
the Company shall be issued or Transferred in any manner whatsoever except in
compliance with all Gaming Laws and only after the receipt of all necessary
Gaming Licenses.

5.3           Gaming Licensing.  The Company, Holding, Station, Parent and GC
(each a “License Party”) each shall promptly and diligently, at its own cost,
file for and seek to obtain all required Gaming Licenses for the Project.

(a)           In the event that any License Party (the “Problem Party”) has not
received its Gaming License for the Project by the time of the Opening or, by
virtue of its pending gaming application, is substantially impairing or impeding
the receipt by the Company of the Gaming Licenses necessary for the Opening,
then the Company, Holding and the members of Holding shall have the rights and
obligations set forth in the Holding Operating Agreement.

(b)           If, subsequent to Opening and the initial licensing of each
License Party, a Licensing Party (also, a “Problem Party”) is substantially
impeding or impairing the ability of the Company to maintain its Gaming License
for the Project, or is resulting in the imposition of significantly burdensome
terms and conditions on any such Gaming Licenses (a “Gaming Problem”), then the
Company, Holding and the members of Holding shall have the rights and
obligations set forth in the Holding Operating Agreement.

5.4           Required Member Approvals.  The only matters requiring the
approval of Holding, in its capacity as the sole Member, shall be those matters
that are required to be submitted to Holding for its approval hereunder, if any,
or by the Act.

5.5           Meetings.  No meetings of Members shall be required, except that
upon the written request of Holding, the Executive Committee shall convene a
meeting of Members to be held at such time and date and to address such matters
as agreed to by Holding and the Executive Committee.  Meetings of Members shall
be held at any place designated by the Executive Committee.  In the absence of
any such designation, meetings of Members shall be held at the principal place
of business of the Company.  Any meeting of Members may be held by conference
telephone or similar communications equipment so long as all Members
participating

37


--------------------------------------------------------------------------------


in the meeting can hear one another, and all Members participating by telephone
or similar communications equipment shall be deemed to be present in person at
the meeting.

5.6           In General.  As of the Effective Date, Holding and the Manager
(other than the Manager with respect to Sections 5.6(e) and (f)), hereby make
each of the representations, warranties and covenants applicable to Holding or
Manager as set forth in this Section 5.6, and such representations, warranties
and covenants shall survive the execution of this Agreement, and be for the
benefit of the Company, Holding and Manager:

(a)           Due Incorporation or Formation; Authorization of Agreement.  Such
Person is a limited liability company, it is duly organized or duly formed,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation or formation and has the corporate, limited liability company, or
partnership power and authority to own its property and carry on its business as
owned and carried on at the date hereof and as contemplated hereby.  Such Person
is duly licensed or qualified to do business and in good standing in each of the
jurisdictions in which the failure to be so licensed or qualified would have a
material adverse effect on its financial condition or its ability to perform its
obligations hereunder.  Such Person has the limited liability company power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and the execution, delivery, and performance of this Agreement has
been duly authorized by all necessary limited liability company action.  This
Agreement constitutes the legal, valid, and binding obligation of such Person
enforceable in accordance with its respective terms (except as enforceability
may be limited by applicable bankruptcy, insolvency or other similar laws
affecting creditor’s rights generally, and except that the availability of
equitable remedies is subject to judicial discretion).

(b)           No Conflict With Restrictions; No Default.  Neither the execution,
delivery, and performance of this Agreement nor the consummation by such Person
of the transactions contemplated hereby (i) will conflict with, violate, or
result in a breach of any of the terms, conditions, or provisions of any law,
regulation, order, writ, injunction, decree, determination, or award of any
court, any governmental department, board, agency, or instrumentality, domestic
or foreign, or any arbitrator, applicable to such Person, (ii) will conflict
with, violate, result in a breach of, or constitute a default under any of the
terms, conditions, or provisions of the articles of organization or operating
agreement of such Person or of any material agreement or instrument to which
such Person is a party or by which such Person is or may be bound or to which
any of its material properties or assets is subject, (iii) will  conflict with,
violate, result in a breach of, constitute a default under (whether with notice
or lapse of time or both), accelerate or permit the acceleration of the
performance required by, give to others any material interests or rights, or
require any consent, authorization, or approval under any indenture, mortgage,
lease agreement, or instrument to which such Person is a party or by which such
Person is or may be bound, or (iv) will result in the creation or imposition of
any lien upon any of the material properties or assets of such Person.

(c)           Governmental Authorizations.  Any registration, declaration or
filing with or consent, approval, license, permit or other authorization or
order by, any governmental or regulatory authority, domestic or foreign, that is
required in connection with the valid execution, delivery, acceptance, and
performance by such Person under this Agreement or the

38


--------------------------------------------------------------------------------


consummation by such Person of any transaction contemplated hereby has been
completed, made, or obtained on or before the Effective Date, except as set
forth in this Agreement.

(d)           Litigation.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of such Person, threatened against
or affecting such Person or any of its properties, assets, or businesses in any
court or before or by any governmental department, board, agency, or
instrumentality, domestic or foreign, or any arbitrator which could, if
adversely determined (or, in the case of an investigation could lead to any
action, suit, or proceeding, which if adversely determined could) reasonably be
expected to materially impair such Person’s ability to perform its obligations
under this Agreement or to have a material adverse effect on the consolidated
financial condition of such Person; and such Person has not received any
currently effective notice of any default, and such Person is not in default,
under any applicable order, writ, injunction, decree, permit, determination, or
award of any court, any governmental department, board, agency, or
instrumentality, domestic or foreign, or any arbitrator which could reasonably
be expected to materially impair such Person’s ability to perform its
obligations under this Agreement or to have a material adverse effect on the
consolidated financial condition of such Person.

(e)           Investigation.  Holding acquired its Membership Interest based
upon its own investigation, and the exercise by Holding of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis, and expertise.  Holding’s acquisition of its Membership
Interest was made for its own account for investment, and not with a view to the
sale or distribution thereof.

(f)            Accredited Investor.  Holding is an “accredited investor” within
the meaning of applicable state and federal securities laws.  Holding’s overall
commitment to investments that are not readily marketable is not
disproportionate to its net worth, and the acquisition of its Membership
Interest will not cause such overall commitment to become excessive.

(g)           No Statute of Limitations Defense.  The Company, Holding, Parent,
Station and GC agree that during any period under the Construction Loan
Documents, Expansion Project Loan Documents or Permanent Loan Documents,
including any Pledge/Guaranty Documents, such Persons are required to “stand
still” with respect to claims against one another, each such Person agrees not
to assert the statute of limitations as a defense to any action brought by
another such Person to the extent such statute of limitations applies solely
because of such “stand still” and all such Persons agree that any such statute
of limitations period shall be tolled for the period of time that any such
Person is required to “stand still.”

(h)           Manager’s Obligations with Respect to Entitlement Claims. 
Notwithstanding anything herein to the contrary, in the event the Manager
receives notice of any claim, assertion of a claim or other proceeding
(“Entitlement Claims/Proceedings”) with respect to any governmental permits,
licenses, zoning, approvals relating to the uses of, or similar land use
entitlements (collectively, “Entitlements”) for the Resort Property, Manager
shall promptly notify the Company, Holding, Parent and GC, and GC shall have the
right, instead of the Manager, but at the expense of the Company and subject to
the limitations contained in the last sentence of Paragraph (n) of Schedule 3.4,
to control the defense or prosecution of such Entitlements Claims/Proceeding;
provided, however, the Manager shall have the rights that GC

39


--------------------------------------------------------------------------------


otherwise would have under Paragraph (n) of Schedule 3.4.  In the event that GC
gives notice to the Company, Holding, Parent and Manager that it desires to
control such negotiations, litigation and other proceedings related to such
Entitlement Claims/Proceeding, (i) GC shall provide the Company, Holding, Parent
and Manager with copies of all correspondence, filings and/or submissions not
less than one (1) business day prior to the delivery, filing or submission
thereof and shall be entitled to participate in all negotiations, litigation and
other proceedings, (ii)  neither GC nor any GC Affiliate shall take any action
on behalf of the Company or otherwise in connection with such Entitlement
Claims/Proceeding which would have a material adverse impact on the Entitlements
for the Resort Property, (iii) if the Manager gives written notice to GC that,
in the reasonable judgment of the Manager, GC is not reasonably pursuing the
Entitlement/Claims Proceeding or that GC was not taking action reasonably
calculated to protect the interests of the Company, the Manager may resume, and
GC shall relinquish, full control of the Entitlement Claims/Proceeding on behalf
of the Company, and (iv) GC may not settle such Entitlement Claims/Proceeding
without the approval of the Manager (which shall not be unreasonably withheld,
conditioned or delayed).  Nothing in the preceding sentence shall be construed
or interpreted to prevent or prohibit GC or any GC Affiliate from appearing at
or participating in any proceeding, hearing or other actions regarding
Entitlements provided it does so in its individual capacity and not as a
representative of, or on behalf of the Company.  Further, nothing herein shall
be deemed to have modified the provisions of Section 3.8(d) or to impose any
restrictions on any GC Affiliate from taking positions adverse to the Company so
long as neither GC nor any GC Affiliate is controlling the Entitlement
Claims/Proceeding on behalf of the Company.  In the event that GC or a GC
Affiliate controls any Entitlement Claims/Proceeding, it and its Indemnitees
shall be entitled to indemnification under Section 3.29 as if it were the
Manager thereunder (subject to the same limitations contained therein as
applicable to the Manager).

ARTICLE VI

Dissolution, Liquidation and Termination

6.1           Dissolution.  The Company shall dissolve and its affairs shall be
wound up upon the occurrence of any of the following:

(a)           the Executive Committee’s consent; or

(b)           the occurrence of any other event that effects a dissolution of
the Company under the Act.

6.2           Liquidation and Termination.  On dissolution of the Company, the
Manager shall act as liquidating trustee or may appoint one (1) or more EC
Members as liquidating trustee.  The liquidating trustee shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Act.  The costs of liquidation shall be borne by the
Company.  Until final distribution, the liquidating trustee shall continue to
operate the Company properties with all of the power and authority of the
Manager.  The steps to be accomplished by the liquidating trustee are as
follows:

40


--------------------------------------------------------------------------------


(a)           as promptly as possible after dissolution and again after final
liquidation, the liquidating trustee shall cause an accounting to be made by a
firm of independent public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b)           the liquidating trustee shall pay, satisfy or discharge from
Company funds all of the debts, liabilities and obligations of the Company
(including, without limitation, all expenses incurred in liquidation) or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, the establishment of a cash escrow fund for contingent
liabilities in such amount and for such term as the liquidating trustee may
reasonably determine); and

(c)           all remaining assets of the Company shall be distributed to
Holding in accordance with Section 4.5(a).

6.3           Articles of Dissolution.  On completion of the distribution of
Company assets as provided herein, the Company’s existence shall be terminated,
and the Manager (or such other person or persons as the Act may require or
permit) shall file Articles of Dissolution with the Secretary of State of Nevada
under the Act and take such other actions as may be necessary to terminate the
existence of the Company.

6.4           Negative Capital Accounts.  Holding shall not have any obligation
to make any contribution to the capital of the Company with respect to any
deficit balance in its Capital Account, and such deficit shall not be considered
a debt owed to the Company or to any other Person for any purpose whatsoever.

6.5           Limitations on Rights of Holding.  Holding shall look solely to
the assets of the Company for the return of its Capital Contribution.

ARTICLE VII

Amendments

7.1           Amendments.  Except as otherwise provided in this Article VII, and
notwithstanding any contrary provision of the Act, any amendments to this
Agreement and to the Articles may be adopted only with Holding’s and the
Executive Committee’s consent; provided, however, that in no event may the
provisions of Sections 3.1 through 3.8, 3.10, 3.13 and 3.26 through 3.29
(including the related Schedules) or this Article VII regarding amendments to
such provisions be amended without the approval of the Manager as long as
Station is the Manager.

ARTICLE VIII

Miscellaneous

8.1           Notices.  All notices, requests, consents and other formal
communication between Holding, the Manager, the EC Members and the Company that
are required or permitted under this Agreement (“Notices”) shall be in writing
and shall be sent to the address for the respective addressee provided on
Exhibit I (each a “Notice Address”).  Notices shall be (a) delivered

41


--------------------------------------------------------------------------------


personally with a written receipt of delivery, (b) sent by a recognized
overnight courier requiring a written acknowledgment of receipt or providing a
certification of delivery or attempted deliver (e.g., Federal Express, Airborne,
UPS), (c) sent by certified or registered mail, postage prepaid, return receipt
requested, or (d) transmitted by facsimile machine provided that the facsimile
transmission is received between 8:00 a.m. and 5:00 p.m. (as determined by the
time zone of the addressee), Monday through Friday but excluding holidays on
which the primary office of the addressee is closed, and provided, further, that
a duplicate copy of the Notice is delivered to the respective Notice Address on
the first regular business day following the date of facsimile transmission. 
Notices shall be deemed delivered when actually received by the addressee at the
respective Notice Address; provided, however, that if the Notice was sent by
overnight courier or mail as aforesaid and is affirmatively refused or cannot be
delivered during customary business hours by reason of the absence of a
signatory to acknowledge receipt, or by reason of a change of address with
respect to which the addressor did not have either knowledge or written notice
delivered in accordance with this Section, then the first attempted delivery
shall be deemed to constitute delivery.

Holding, the Manager, the EC Members and the Company shall be entitled to change
its Notice Address from time to time, and to add up to two (2) additional notice
addressees, by delivering to Holding, the Manager, the EC Members and the
Company notice thereof in the manner herein provided for the delivery of
Notices.

8.2           Binding Effect.  Except as otherwise provided in this Agreement,
every covenant, term and provision of this Agreement shall be binding upon and
inure to the benefit of Holding and its successors, transferees and (subject to
the limitations in Article V) assigns.

8.3           Headings.  Section and other headings contained in this Agreement
(except for the definitions in Section 1.1) are for reference purposes only and
are not intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision hereof.

8.4           Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.

8.5           Further Action.  Holding, upon the request of the Manager, agrees
to perform all further acts and execute, acknowledge and deliver any documents
which may be reasonably necessary, appropriate or desirable to carry out the
provisions of this Agreement.

8.6           Governing Law.  The laws of the State of Nevada shall govern the
validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the Members.

8.7           Waiver of Action for Partition.  Each Member irrevocably waives
any right that it may have to maintain any action for partition with respect to
any of the Company’s assets.

8.8           Counterpart Execution.  This Agreement may be executed in any
number of counterparts with the same effect as if all of the Parties had signed
the same document.  All counterparts shall be construed together and shall
constitute one agreement.

42


--------------------------------------------------------------------------------


8.9           Publicity.  Neither the Company, Holding, GC, Parent nor Station
shall make any formal public statement(s) or announcements regarding the Project
or this Agreement without the prior consent of the other, which consent shall
not be unreasonably withheld; provided, however, that if any Party is unable to
obtain the prior consent of the other with respect to a formal announcement that
is, on the advice of legal counsel, believed to be required by law, then such
party may make or issue such legally required statement or announcement and
promptly furnish the other Parties with a copy thereof.

8.10         Transition as Manager.  After Station no longer is Manager for any
reason, (a) Station shall reasonably cooperate with the Company, Holding and GC
to make a transition in the management of the Project, including transferring
all of the property of the Project, including books and records, customer lists,
employee and services records and manuals, supplier lists and other similar
documents or information, which shall remain the sole property of the Company,
and (b) Station shall make itself reasonably available for reasonable and
customary compensation to advise and consult in any transition for a reasonable
period of time.

8.11         Broker Fees.  Holding represents and warrants that upon the
formation of the Company or transfer of the Resort Property to the Company,
there will be no brokerage fees or commissions or other compensation due or
payable on an absolute or contingent basis to any person, firm, corporation, or
other entity, with respect to or on account of the formation of the Company ,
arising by, through or under either such Party.

8.12         Securities under the UCC.  Notwithstanding any rule or construction
to the contrary, the Membership Interest owned by Holding  is hereby deemed to
be a “security” as that term is defined in Article 8 of the Uniform Commercial
Code in effect on this date in the State of Nevada and, as such, the Membership
Interest shall be governed thereby, and any certificate issued to evidence any
Membership Interest shall bear a legend to that effect.

[The remainder of this page is left blank intentionally.]

 

43


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement  as
of the Effective Date.

 

COMPANY:

 

 

 

 

 

 

ALIANTE GAMING, LLC

 

 

 

 

 

 

By:

Aliante Station, LLC, its Manager

 

 

 

 

 

 

 

By:

Station Casinos, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ RICHARD. J. HASKINS

 

 

 

 

Richard J. Haskins

 

 

 

 

Secretary

 

 

 

MEMBER:

 

 

 

 

 

 

ALIANTE HOLDING, LLC

 

 

 

 

 

 

By:

Aliante Station, LLC, a Member

 

 

 

 

 

 

 

By:

Station Casinos, Inc, its Manager

 

 

 

 

 

 

 

By:

/s/ RICHARD. J. HASKINS

 

 

 

 

Richard J. Haskins

 

 

 

 

Secretary

 

 

 

 

 

 

 

By:

G.C. Aliante, LLC, a Member

 

 

 

 

 

 

 

 

By:

/s/ BRIAN L. GREENSPUN

 

 

 

 

Brian L. Greenspun

 

 

 

 

Manager

 

 

MANAGER:

 

 

 

 

 

 

ALIANTE STATION, LLC

 

 

 

 

 

 

By:

Station Casinos, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ RICHARD. J. HASKINS

 

 

 

 

Richard J. Haskins

 

 

 

 

Secretary

 

 

Signature Page To Operating Agreement


--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

 

ALIANTE STATION, LLC, a member of Holding

 

 

 

 

 

By:

Station Casinos, Inc.

 

 

 

Its Manager

 

 

 

 

 

 

 

By:

/s/ RICHARD. J. HASKINS

 

 

 

 

Richard J. Haskins

 

 

 

 

Secretary

 

 

 

 

 

 

 

G.C. ALIANTE, LLC, a member of Holding

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ BRIAN L. GREENSPUN

 

 

 

 

Brian L. Greenspun

 

 

 

 

Manager

 

 


--------------------------------------------------------------------------------


EXHIBIT A

Articles of Organization

 

See attached.

1


--------------------------------------------------------------------------------


EXHIBIT B

Original Operating Agreement

 

See attached.

1


--------------------------------------------------------------------------------


EXHIBIT C

Additional Property

 

See attached.

1


--------------------------------------------------------------------------------


 

EXHIBIT D

Example of Shared Expenses

The following are examples of costs that are allocated between Parent’s
Subsidiaries that operate non-restricted gaming facilities (the
“Hotel/Casinos”).

Room Reservations— Room Reservations is a centralized function that is accounted
for at the Parent level.  This department books all rooms pre-sold at the
Hotel/Casinos.  The costs incurred by Room Reservations relate to payroll,
telephone service fees, and reservation fees paid for reservations booked by
outside vendors.  These costs are allocated based on each Hotel/Casino’s share
of total room inventory controlled by Parent’s Subsidiaries.

Station Advertising— Parent’s in-house advertising department performs various
advertising functions for the Hotel/Casinos, including the following, the costs
of which are allocated as follows:

·                                          Media purchases — billed directly to
the Hotel/Casino which required the purchase at one hundred percent (100%) of
cost (Purchasing media in-house avoids paying a fifteen percent (15%) media
commission to an outside advertising agency).

·                                          Multi-Hotel/Casino media — allocated
based upon a formula (generally).

·                                          Public relations—allocated equally
between all Hotel/Casinos.

·                                          Special promotions — system-wide
(allocated on a formula dependent upon participation).

·                                          Special promotions — single
Hotel/Casino; billed to that Hotel/Casino.

·                                          In-house production — publications
for human resources, video production, commercials, sign animation, web-site,
etc.  (allocated based upon the type of activity and the number of Hotel/Casinos
participating).

·                                          General operations — allocated based
on a total revenue formula.

Information Technology (IT) — Parent runs its IT group centrally, allowing for
specialists (programmers, help-desk, system administrators, etc.) to perform
services at all Hotel/Casinos. This centralization and allocation eliminates the
need for each Hotel/Casino to hire specialists and purchase related equipment.
Direct costs, such as maintenance or service agreements for on-property
equipment, are billed directly to the applicable Hotel/Casinos.  Indirect costs
(primarily payroll and related benefits costs) are allocated to the
Hotel/Casinos based upon percentage of total revenue.

Central Mail — Parent processes all direct mail at a central location rather
than outsourcing this function.  The capital and operating costs of this
function are allocated to each Hotel/Casino based upon the actual volume of
mailings performed for that Hotel/Casino.

Food & Beverage Management — In order to ensure that the food and beverage
operations at each of the Hotel/Casinos remains at the highest level of quality
and consistency, Parent has centralized the supervision of food and beverage
activities.  This function is allocated based on food and beverage revenue for
each of the Hotel/Casinos.  The costs allocated are primarily

1


--------------------------------------------------------------------------------


payroll and related benefit costs, as well as travel and entertainment, general
supplies, and some consulting expenses.

Relationship Marketing — Parent operates its relationship marketing (database
marketing) function centrally and allocates all costs equally between the
Hotel/Casinos.  The costs allocated are primarily payroll and related benefit
costs as well as travel and entertainment expenses.

Bank Charges — Parent manages its banking relationships centrally and bills each
Hotel/Casino for direct charges generated by that Hotel/Casino.  These costs are
specifically identifiable to the Hotel/Casino and relate to the transaction
charges, primarily generated in the cage.  No payroll is allocated for this
item.  Transactions include check cashing, purchasing and depositing currency,
armored car services, etc.

Sportsbook — Parent manages its race and sportsbook operations centrally and
allocates costs equally to each Hotel/Casino for the personnel required to
administer this function.  The costs allocated are primarily payroll and related
benefit costs.

Payroll Department — Parent processes all Nevada payroll from a central location
and allocates the costs related to this function based on the number of
employees at each Hotel/Casino.  The costs allocated are primarily payroll and
related benefits costs.

* * * * *



 

2


--------------------------------------------------------------------------------


 

EXHIBIT E

Legal Description Losee Property

1.             The Losee Project, consisting of the following five parcels:

PARCEL ONE (1):

THAT PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 13, TOWNSHIP 19 SOUTH,
RANGE 61 EAST, M.D.B.&M, DESCRIBED AS FOLLOWS:

LOT ONE (1) AND TWO (2) OF THAT CERTAIN PARCEL MAP ON FILE IN FILE 71, PAGE 75
IN THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

PARCEL TWO (2):

THE NORTHEAST QUARTER (NE ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHWEST
QUARTER (SW ¼) OF SECTION 13, TOWNSHIP 19 SOUTH, RANGE 61 EAST, M.D.B.&M.

BEING FURTHER DESCRIBED AS LOT ONE (1) OF THAT CERTAIN CERTIFICATE OF LAND
DIVISION NO. 91-80 RECORDED JULY 18, 1980 IN BOOK 1250 AS DOCUMENT NO. 1209181,
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

EXCEPTING THEREFROM THE NORTH THIRTY (30) FEET, THE EAST FORTY (40) FEET, AND
THAT CERTAIN SPANDREL AREA LOCATED IN THE NORTHEAST CORNER (NE COR.) AS CONVEYED
TO THE COUNTY OF CLARK FOR ROAD PURPOSES BY DEED RECORDED JULY 8, 1980 IN  BOOK
1250 AS DOCUMENT NO. 1209182, OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

PARCEL THREE (3):

THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHWEST
QUARTER (SW ¼) OF SECTION 13, TOWNSHIP 19 SOUTH, RANGE 61 EAST, M.D.B.&M.

EXCEPTING THEREFROM THE SOUTH FIFTY (50) FEET AND THE EAST 40 FEET, AS CONVEYED
TO THE COUNTY OF CLARK FOR ROAD PURPOSES BY DEED RECORDED JULY 8, 1980 AS
DOCUMENT NO. 1201982 IN BOOK 1250 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

BEING FURTHER DESCRIBED AS LOT 2 OF THAT CERTAIN CERTIFICATE OF LAND DIVISION
RECORDED JULY 8, 1980 AS DOCUMENT NO. 1209181 OF OFFICIAL RECORDS, CLARK COUNTY,
NEVADA.

PARCEL FOUR (4):

 

 

1


--------------------------------------------------------------------------------


THE SOUTHWEST QUARTER (SW ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHWEST
QUARTER (SW ¼) OF SECTION 13, TOWNSHIP 19 SOUTH, RANGE 61 EAST, M.D.B.&M.;

ALSO KNOWN AS LOT THREE (3) OF CERTIFICATE OF LAND DIVISION NO. 91-80, RECORDED
JULY 8, 1980 IN BOOK 1250 AS DOCUMENT NO. 1209181, OFFICIAL RECORDS, CLARK
COUNTY, NEVADA;

EXCEPTING THEREFROM THE WEST 30.00 FEET, THE SOUTH 50.00 FEET, AND THAT CERTAIN
SPANDREL AREA LOCATED IN THE SOUTHWEST CORNER (SW COR.) THEREOF AS CONVEYED TO
CLARK COUNTY FOR ROAD PURPOSES BY THAT CERTAIN DEED RECORDED JULY 8, 1980 IN
BOOK 1250 AS DOCUMENT NO. 1209182, OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

PARCEL FIVE (5):

THE NORTHWEST QUARTER (NW ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF THE SOUTHWEST
QUARTER (SW ¼) OF SECTION 13, TOWNSHIP 19 SOUTH, RANGE 61 EAST, M.D.B.&M.

EXCEPTING THEREFROM THE NORTH 30 FEET AND WEST 30 FEET, AS CONVEYED TO THE
COUNTY OF CLARK FOR ROAD PURPOSES BY DEED RECORDED JULY 8, 1980, IN BOOK 1250,
AS INSTRUMENT/FILE NO. 1209182, OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

BEING FURTHER DESCRIBED AS LOT 4 OF THAT CERTAIN CERTIFICATE OF LAND DIVISION
RECORDED JULY 8, 1980 AS INSTRUMENT/FILE NO. 1209181, CLARK COUNTY, NEVADA.

 

2


--------------------------------------------------------------------------------


 

EXHIBIT F

Legal Description of Resort Property

ALL OF PARCEL 34 AS SHOWN ON THE FINAL MAP OF ALIANTE NORTH, RECORDED IN BOOK
110 OF PLATS, PAGE 72, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
NEVADA

 

1


--------------------------------------------------------------------------------


 

EXHIBIT G

Restricted Area

 

See attached

 

1


--------------------------------------------------------------------------------


 

EXHIBIT H

Location of Relocated Drainage Easement

 

See attached.

 

1


--------------------------------------------------------------------------------


 

EXHIBIT I

 

Notice Addresses

 

 

 

 

 

 

 

Company:

 

Aliante Gaming, LLC

 

 

 

 

c/o Aliante Station, LLC, its Manager

 

 

 

 

c/o Station Casinos, Inc, its manager

 

 

 

 

2411 Sahara Avenue

 

 

 

 

Las Vegas, NV 89102

 

 

 

 

Attention: Frank J. Fertitta III

 

 

 

 

 

 

 

with copy to:

 

Station Casinos, Inc.

 

 

 

 

2411 Sahara Avenue

 

 

 

 

Las Vegas, NV 89102

 

 

 

 

Attention: Richard J. Haskins, Esq.

 

 

 

 

 

 

 

Holding:

 

Aliante Station LLC, a member

 

 

 

 

c/o Station Casinos, Inc, its manager

 

 

 

 

2411 Sahara Avenue

 

 

 

 

Las Vegas, NV 89102

 

 

 

 

Attention: Frank J. Fertitta III

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

G.C. Aliante, LLC, a member

 

 

 

 

c/o The Greenspun Corporation

 

 

 

 

901 North Green Valley Parkway, Suite 210

 

 

 

 

Henderson, NV 89074

 

 

 

 

Attention: Brian L. Greenspun

 

 

 

 

 

 

 

with copies to:

 

Station Casinos, Inc.

 

 

 

 

2411 Sahara Avenue

 

 

 

 

Las Vegas, NV 89102

 

 

 

 

Attention: Richard J. Haskins, Esq.

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

The Greenspun Corporation

 

 

 

 

901 North Green Valley Parkway

 

 

 

 

Suite 210

 

 

 

 

Henderson, NV 89014

 

 

 

 

Attention: Key Reid

 

 

 

1


--------------------------------------------------------------------------------


 

GC:

 

G.C. Aliante, LLC

 

 

 

 

c/o The Greenspun Corporation

 

 

 

 

901 North Green Valley Parkway, Suite 210

 

 

 

 

Henderson, NV 89074

 

 

 

 

Attention: Brian L. Greenspun

 

 

 

 

 

 

 

with a copy to:

 

The Greenspun Corporation

 

 

 

 

901 North Green Valley Parkway

 

 

 

 

Suite 210

 

 

 

 

Henderson, NV 89014

 

 

 

 

Attention: Key Reid

 

 

 

 

 

 

 

Station:

 

Aliante Station, LLC

 

 

 

 

c/o Station Casinos, Inc., its manager

 

 

 

 

2411 Sahara Avenue

 

 

 

 

Las Vegas, NV 89102

 

 

 

 

Attention: Richard J. Haskins, Esq.

 

 

 

 

 

 

 

Manager:

 

Aliante Station, LLC, Manager

 

 

 

 

c/o Station Casinos, Inc, its manager

 

 

 

 

2411 Sahara Avenue

 

 

 

 

Las Vegas, NV 89102

 

 

 

 

Attention: Frank J. Fertitta III

 

 

 

 

 

 

 

with copy to:

 

Station Casinos, Inc.

 

 

 

 

2411 Sahara Avenue

 

 

 

 

Las Vegas, NV 89102

 

 

 

 

Attention: Richard J. Haskins, Esq.

 

 

 

2


--------------------------------------------------------------------------------


 

SCHEDULE 3.3


Manager’s Duties During Pre-Opening Period

In addition to the provisions of Section 3.3 of the Agreement, the Manager shall
have the following duties and responsibilities during the Pre-Opening Period:

(a)           The Manager shall develop and submit to the Executive Committee
for its approval, along with supporting information therefor, the following:

(i)            the preliminary conceptual architectural design for the Project;

(ii)           the  preliminary Timetable for the Project; and

(iii)          the preliminary construction budget for the Project.

(b)           Master Development Plan.  The Manager shall consult with the
Executive Committee on a regular basis regarding the formulation of the
components of the Master Development Plan and shall submit such components for
approval by the Executive Committee prior to submittal thereof to the City of
North Las Vegas, Nevada, (or other application or filing to any governmental or
quasi-governmental entity) and at times necessary in order to commence
construction of the Project in accordance with the Timetable.  Further, at the
sole expense of the Company, pursuant to the approved Design, Development and
Construction Budget, the Manager shall, subject to Force Majeure, take
commercially reasonable steps to cause the Company to obtain timely all
Governmental Approvals necessary in order to commence construction of the
Project in accordance with the Timetable.  In addition, at the sole expense of
the Company, pursuant to the approved Design, Development and Construction
Budget, the Manager shall take commercially reasonable steps to cause the
Company to procure and maintain insurance during construction that conforms to
reasonable industry standards; such insurance shall conform to the applicable
requirements of Paragraph (l) of Schedule 3.4 (e.g., Holding being an additional
insured, thirty (30) day notice of cancellation, etc.).

(c)           Construction and Permanent Financing.  The Manager shall develop
and submit to the Executive Committee for its approval, along with supporting
information therefor, (i) the term sheet for the Construction Financing and
Permanent Financing for the Project and (ii) written expressions of interest
from one or more lenders interested in providing such financing to the Company. 
Subject to Section 3.13(vv) of the Agreement, the Manager shall make application
for, and shall, subject to Force Majeure, take all commercially reasonable steps
within its control to cause the Company to obtain, at the Company’s sole cost
and expense, a commitment or signed engagement letter for Construction Financing
and Permanent Financing in accordance with the Timetable.

(d)           Construction of Improvements.  Subject to Force Majeure, the
Manager shall take commercially reasonable steps to cause the Company to
commence rough grading of the Resort Property and construction of the
Improvements in accordance with the Timetable and the Master Development Plan
and shall diligently prosecute such construction to completion, and in any

1


--------------------------------------------------------------------------------


event shall use commercially reasonable efforts to protect the Resort Property’s
land use entitlements.

The Manager may authorize a change order which changes the Design Plan, the
Construction Plan, the Design, Development and Construction Budget or Master
Development Plan without the prior approval of the Executive Committee;
provided, however, the Executive Committee’s prior approval shall be required
for any change order that materially changes the Design Plan, the Construction
Plan, the Design, Development and Construction Budget or Master Development
Plan.  The Manager shall provide to each of the EC Members a written request for
approval of each proposed material change in the Design Plan, the Construction
Plan, the Design, Development and Construction Budget or Master Development
Plan.  In the event that neither EC Member notifies the Manager within seven (7)
calendar days after receipt of such written request for approval of a material
change to the Design Plan, the Construction Plan, the Design, Development and
Construction Budget or Master Development Plan that he objects to such change,
the Executive Committee shall be deemed to have approved such material change. 
A material change requiring the approval of the Executive Committee is any item
that: (i) materially changes the scope, appearance or functionality of the
Project; or (ii) increases the cost of the design and construction of the
Project as set forth in the Design, Development and Construction Budget by more
than the lesser of (A) the aggregate amount of the contingency reserve or (B)
ten percent (10%) of the aggregate budgeted cost of the Project, as set forth in
the Design, Development and Constructions Budget, or (iii) changes in the cost
of any single line item in the Design, Development and Construction Budget by
more than $1,000,000.

(e)           Major Land Use Approvals.  The Manager shall use commercially
reasonable efforts to obtain, within nine (9) months after the Executive
Committee approves the preliminary architectural plans for the Project, all
major land use approvals necessary for the construction of the Project in
accordance with such preliminary architectural plans.

(f)            Construction Contract Approvals.  The Manager shall submit the
Company’s contracts with the architect, interior design and landscaping prime
contractors for the Project and the general construction contractor for the
Project for the prior approval of the Executive Committee.

(g)           Pre-Opening Plan.  The Manager shall prepare and submit for
Executive Committee approval within ninety (90) days prior to the Opening, and
put into effect as appropriate after receiving such approval, a Pre-Opening Plan
for the organization, services, sales and marketing program of the Project, and
shall use commercially reasonable efforts to cause the Company to engage the
General Manager and such employees as may be necessary in connection with the
operation of the Project.

(h)           Pre-Opening Services.  Consistent with the approved Pre-Opening
Plan, the Manager shall use commercially reasonable efforts to cause the Company
to enter into agreements and arrangements with concessionaires, licensees,
tenants, suppliers, sub-contractors or other intended users of the facilities of
the Project, subject to the prior approval of the Executive Committee in the
case of leases, licenses or concessions or other contracts as set forth in
Paragraph (m) of Schedule 3.4 and Section 3.13 of the Agreement.  The Manager
shall recruit and train for and on behalf of the Company the initial staff of
the Project through such training

2


--------------------------------------------------------------------------------


programs and other training techniques as the Manager shall deem advisable and
test the proposed operation of the Project by furnishing the services normally
offered in the operation of a hotel/casino, including the serving of food and
beverages, and generally operating the completed portions of the Project for a
reasonable test period immediately prior to the Opening.

(i)            Reporting.  During the Pre-Opening Period, the Manager shall
provide the Executive Committee with monthly progress reports not later than the
twenty-seventh (27th) day of each month, which progress reports shall set forth
in reasonable detail all expenditures during the preceding month together with a
comparison of such expenditures to budgeted amounts and a revised estimate of
the Project’s remaining cost to completion.  In addition, representatives of the
Manager shall be available to meet with the Executive Committee on at least a
monthly basis to review the status of the Project.

(j)            Contracts.  The Manager shall use commercially reasonable efforts
to cause the Company to comply with and not to become in default under any
contract, agreement, loan document or other obligation of the Company if the
failure to comply therewith or a default thereunder would have a material
adverse effect on the Company or any Member.

(k)           Additional Responsibilities.  The Manager shall comply with the
provisions of Paragraphs (c), (h), (j), (n) and (p) of Schedule 3.4 prior to
Opening, and Holding and the Executive Committee shall have their respective
rights as set forth therein.  Also, the provisions of Paragraphs (d), (e) and
(f) of Schedule 3.4 shall apply prior to the Opening to the extent that they
reasonably should be applicable.

(l)            Opening Date.  Notwithstanding anything to the contrary in the
Agreement or in this Schedule 3.3, subject to Force Majeure, the Manager shall
use commercially reasonable efforts to cause the Company to take all actions
necessary to cause the Project to be completed and the Opening to occur not
later than the Opening date set forth in the Timetable.

 

3


--------------------------------------------------------------------------------


 

SCHEDULE 3.4

Manager’s Duties During Operating Period

                In addition to the provisions of Section 3.4 of the Agreement,
during the Operating Period and, to the extent applicable, prior to the
Operating Period, and with respect to each Expansion Project, the Manager shall
have the following duties and responsibilities, which, except as provided in the
Agreement (including the necessity for approval of the Annual Plan and Operating
Budget or inclusion in the Design, Development and Construction Budget, as
applicable), shall be at the sole cost and expense of the Company:

(a)           Annual Plan and Operating Budget.

(i)            Not fewer than ninety (90) days prior to Opening and not fewer
than forty five (45) days prior to the commencement of each full Fiscal Year
thereafter, the Manager shall submit for approval by the Executive Committee a
proposed Annual Plan and Operating Budget.  If the Executive Committee fails to
approve the proposed Annual Plan and Operating Budget by December 1 of any given
calendar year, the Project shall continue to operate under the most recent
Annual Plan and Operating Budget as if it were for such upcoming Fiscal Year
until the Executive Committee otherwise agrees pursuant to the terms of the
Agreement; except that capital expenditures (including equipment leases and
similar transactions) for Capital Improvements and Replacements shall be
permitted to the extent that amounts on deposit in the Reserve Fund are
sufficient to fund the costs of such expenditures and thereafter only to repair
or replace damaged or worn portions of the Project or damaged, worn, obsolete or
unusable Furniture, Fixtures and Equipment.

(ii)           The Manager shall propose revisions to the Annual Plan and
Operating Budget from time to time to reflect any unanticipated significant
changes, variables or events or to include significant additional unanticipated
items of income or expense.  Any such revision shall be submitted to the
Executive Committee for approval.  If the Executive Committee fails to approve
such revision within thirty (30) days after the date of such submission, the
Project shall be operated in accordance with the original Annual Plan and
Operating Budget until the Executive Committee otherwise agrees pursuant to the
terms of the Agreement.

(iii)          Except as expressly set forth in Section 3.13 of the Agreement or
elsewhere in the Agreement, the Manager may enter into any contract, agreement,
license or other financial obligation so long as the amounts required to finance
the Company’s performance of such contract, agreement, license or other
financial obligation during the then-current Fiscal Year have been included in
the then-current Annual Plan and Operating Budget, or make any change in the
interior or exterior use, operation, functionality or appearance of the Project
(that is not a material change), without the prior approval of the Executive
Committee.  In the event that the Manager requests the approval of the Executive
Committee for a material change to the interior or exterior use, operation,
functionality or appearance of the Project and neither member of the Executive
Committee notifies the Manager within seven (7) calendar days after receipt of
such


--------------------------------------------------------------------------------


written request that he objects to such change, the Executive Committee shall be
deemed to have approved such material change.

(iv)          A pro forma for the first five (5) years of operation of the
Project, including compensation projected to be payable to the Manager pursuant
to Section 3.5 of the Agreement, shall be provided to Holding and the EC Members
prior to the Opening.  The pro forma shall be for illustrative purposes only and
shall not be an approved Annual Plan and Operating Budget. and neither Holding
nor GC nor Station  shall make any representations or warranties with respect
thereto.

(b)           Capital Expenditures.

(i)            The Manager shall recommend to the Executive Committee from time
to time proposed Capital Improvements and Replacements and the design and
specifics thereof.  If the Executive Committee approves such Capital
Improvements and Replacements (including a budget therefor), the Manager shall
use commercially reasonable efforts to cause the installation thereof.  All
Capital Improvements and Replacements approved by the Executive Committee shall
be made at the sole cost and expense of the Company (subject to the budget
therefor) and to the extent reasonably feasible in a manner that will minimize
any adverse impact on the normal operation of the Project.

(ii)           The Manager shall, to the extent Company funds are available
following disbursement of funds in accordance with Paragraph (k) below, set
aside within fifteen (15) days following the end of each Fiscal Month after
Opening an amount equal to three percent (3%) of Gross Revenues for each such
Fiscal Month, which amounts shall be deposited into the Reserve Fund to pay for
Capital Improvements and Replacements; provided, however, to the extent that
there is borrowing availability under the Expansion Financing or Permanent
Financing, as the case may be, in an amount equal to or greater than the amount
then required to be deposited in the Reserve Fund, then the Manager may, to the
maximum extent permitted under any Expansion Financing or Permanent Financing,
maintain borrowing availability from such credit facility to be drawn in lieu of
such “cash-funded” Reserve Fund.  To the extent that the Manager so maintains
borrowing availability under any Expansion Financing or Permanent Financing for
the Reserve Fund, then Holding shall not have any obligation to make additional
Capital Contributions pursuant to Section 4.2(c) of the  Agreement.  Any
expenditures for Capital Improvements and Replacements during any Fiscal Year
which have been budgeted in the Annual Plan and Operating Budget or otherwise
approved by the Executive Committee may be made by the Manager without
additional approval and, to the extent funds are available, such payments shall
be made by the Manager from the Reserve Fund (including accrued interest and
unused accumulations from earlier years) or from borrowing under the Expansion
Financing or Permanent Financing, as the case may be.  Any amounts remaining in
the Reserve Fund at the close of a Fiscal Year shall be carried forward and
retained in the Reserve Fund until fully used as herein provided.  To the extent
the Reserve Fund is insufficient at a particular time, or to the extent the
Reserve Fund plus anticipated contributions for the existing Fiscal Year is less
than the amount required by the Annual Plan and Operating Budget for the ensuing
Fiscal Year, then


--------------------------------------------------------------------------------


additional expenditures shall be subject to the prior approval of the Executive
Committee pursuant to the terms of the Agreement and, if such expenditures are
approved, the Executive Committee shall determine the source of funds for such
Capital Improvements and Replacements; provided, however, that Holding shall
have the funding obligation set forth in Section 4.2(c) of the Agreement.  The
Manager may, in its reasonable discretion, sell capital items that are obsolete
or are no longer needed for the operation of the Project and deposit the
proceeds thereof in the Reserve Fund; provided, however, that prior approval of
the Executive Committee shall be required with respect to the sale of any
capital item with a fair market value of $500,000 or more.

(iii)          In the event a condition should exist with respect to the Project
of an emergency nature, including structural repairs, which requires that
immediate repairs are necessary to preserve and protect the Project, assure its
continued operation or protect the health and safety of its guests or employees,
the Manager, on behalf and at the sole cost and expense of the Company and as an
Operating Cost, is authorized to take all steps and to make all expenditures
reasonably necessary to repair and correct any such condition, whether or not
provisions have been made in the applicable Annual Plan and Operating Budget for
any such emergency expenditures, up to a maximum of $500,000 for any single 
emergency.  The Manager agrees that it shall cause the Company to make such
repairs and replacements only after it has made a reasonable attempt (if
circumstances permit) to inform the Executive Committee of the existence of such
emergency, the repairs and replacements it proposes to make, and the estimated
amount of expenditures to be incurred.  If the Manager has been unable to advise
the Executive Committee in advance, it shall promptly notify the Executive
Committee after taking any necessary action.  Expenditures made by the Manager
in connection with an emergency shall be paid for first by the Company from the
Reserve Fund to the extent funds are available, and then from the Operating Bank
Account.

(iv)          In the event that repairs to, or additions, changes or corrections
in, the Project of any nature shall be required by reason of any laws,
ordinances, rules or regulations now or hereafter in force, or by order of any
governmental or municipal power, department, agency, authority or officer, the
Manager shall inform the Executive Committee of the existence of the
governmental regulations and the repairs, additions, changes or corrections it
believes are required to be made and the estimated expenditures to be incurred. 
The Executive Committee shall determine whether to contest the validity or
application of any such governmental requirements or to make such repairs;
provided, however, that the Manager shall be authorized and empowered to take
all actions it reasonably believes are necessary to comply with applicable laws
if the failure to so comply might expose the Company, Holding or the Manager to
criminal liability, materially and adversely affect the operation of the
Project, or jeopardize any Gaming License held by the Manager, Parent, any of
Parent’s Subsidiaries, Holding or the Company.

(c)           Permits.  The Manager, at the sole cost and expense of the
Company, shall use commercially reasonable efforts to obtain on or before the
Opening and thereafter keep in full force and effect, all Governmental
Approvals, including Gaming Licenses and liquor, bar, restaurant, sign and hotel
licenses, as may be required for the operation of the Project pursuant to


--------------------------------------------------------------------------------


the operations standard in Section 3.1(b) of the Agreement, other than any
Gaming Licenses or liquor licenses, permits or approvals required to be obtained
by Holding, Parent, GC and their Affiliates in their individual capacities
(which Holding agrees to use its best efforts to obtain at their respective sole
cost and expense prior to the scheduled Opening, including the timely submission
of all applications and disclosures required or requested by the Gaming
Authorities and liquor licensing authorities).  The Manager shall operate and
manage the Project in a manner that will not materially adversely affect the
Governmental Approvals necessary for the operation of the Project, but in all
events shall use all reasonable efforts within its control to cause the Company,
at the Company’s sole cost and expense, to comply with all material conditions
or requirements set out in any Governmental Approvals.

(d)           Operating Supplies and Operating Consumables.  After Opening, the
Manager shall, on behalf of the Company, use commercially reasonable efforts to
obtain and maintain such Operating Supplies and Operating Consumables as it
deems reasonably necessary for the operation of the Project in accordance with
the Master Development Plan and subject to the provisions of the Agreement and
the then-current Annual Plan and Operating Budget.

(e)           Personnel.

(i)            The Manager shall hire all employees of the Company for and on
behalf of the Company.  All personnel hired by the Company for the Project
(other than those that constitute Shared Expenses) shall be employees of the
Company and all wages, compensation and benefits shall be the exclusive
obligation of the Company and the Manager shall not be liable to any of the
Company’s personnel therefor, except to the extent that the Manager sets the
compensation in contravention of the Annual Plan and Operating Budget without
the Executive Committee’s approval.  Subject to the Annual Plan and Operating
Budget, the Manager shall hire, supervise, direct, discharge and determine the
compensation, other benefits and terms of employment of the Company’s
personnel.  With the exception of the General Manager, the Manager shall be the
sole judge of the fitness and qualifications of such personnel and is vested
with absolute discretion in hiring, supervising, directing, discharging and
determining the compensation, other benefits and terms of employment of such
personnel.  Holding may consult, advise or communicate with the Manager,
Construction Manager or the General Manager regarding Project personnel or
problems related to personnel at any time, but Holding shall not interfere with
or give orders or instructions to any personnel employed at the Project.

(ii)           The Manager shall use commercially reasonable efforts to cause
the Company to obtain workers’ compensation insurance and employer’s liability
insurance.  The insurance coverages required hereunder shall be set forth in the
Annual Plan and Operating Budget.

(iii)          The general hiring policies and the discharge of employees at the
Project shall in all material respects comply with all “Equal Employment
Opportunity” laws and regulations, and the Manager agrees to comply in all
material respects with all laws, regulations and ordinances regarding the
employment and payment of persons engaged in


--------------------------------------------------------------------------------


the operation of the Project, including without limitation all “Equal Employment
Opportunity” laws and regulations.

(iv)          The Manager shall keep the Executive Committee informed of all
negotiations with labor unions representing employees at the Project, and
neither the Manager nor the Company shall enter into any union contracts
covering its employees without the prior approval of the Executive Committee
pursuant to the terms of the Agreement, unless required by law to do so (which
contracts, in all cases, shall be furnished to the Executive Committee as soon
as reasonably possible).

(f)            Sales, Marketing and Advertising.  Subject to the Annual Plan and
Operating Budget, the Manager shall, at the sole cost and expense of the
Company, advertise and promote the business of the Project, institute and
supervise a sales and marketing program, and coordinate with tour programs
marketed by airlines, travel agents and government tourist departments when the
Manager deems the same to be advisable for the operation of the Project. 
Subject to the Annual Plan and Operating Budget, the Manager may cause the
Project to participate in sales and promotional campaigns and activities
involving complimentary rooms, food and beverages to customers, bona fide travel
agents, tourist officials and airline representatives where such is customary
and appropriate in the gaming industry.

(g)           Maintenance and Repairs.  Subject to the Annual Plan and Operating
Budget, the Manager shall make or cause the Company to make, at the sole cost
and expense of the Company, all repairs, replacements, corrections and
maintenance items to the Project as shall be required in the normal and ordinary
course of operation of the Project.  In conjunction therewith and subject to the
Agreement (including Section 3.13 of the Agreement) and the Annual Plan and
Operating Budget, the Manager is authorized to make and enter into in the name
of, for the account of and at the expense of the Company, all such contracts and
agreements as in the Manager’s opinion are reasonably necessary for the repair
and maintenance of the Project and to cause the same to be paid by the Company
when due.

(h)           Compliance with Legal Requirements.  The Manager shall take all
commercially reasonable actions necessary to materially comply with, and to
cause the Company to materially comply with, any and all laws, orders or
requirements of any federal, state, county or municipal agency affecting the
Project or the ownership or operations thereof.  The Executive Committee shall
determine whether to contest any tax payment or assessment, or any governmental
or regulatory order or requirements (except that, where failure to comply
promptly with any such order or requirements might expose the Company, any
Member or the Manager to criminal liability, materially and adversely affect the
operation of the Project or jeopardize any Gaming License held by the Manager,
Parent, any of Parent’s Subsidiaries, Holding or GC or their Affiliates, the
Manager may take such action without Executive Committee approval).  The Manager
shall promptly notify the Executive Committee in writing of all such orders and
notices or requirements that are received by the Manager.  Except as otherwise
provided in the Agreement, the costs of such compliance shall be at the expense
of the Company.


--------------------------------------------------------------------------------


(i)            Financial Statements.

(i)            On or before the fifteenth (15th) day of each Fiscal Month, the
Manager shall deliver to Holding a Profit and Loss statement, statement of
income and balance sheet showing the results of the operation of the Project for
the preceding Fiscal Month and the year-to-date, and having attached thereto a
computation of the Base Management Fee and Incentive Management Fee for such
preceding month and the year-to-date.

(ii)           Within ninety (90) days after the end of each Fiscal Year, the
Manager shall deliver to Holding an audited balance sheet together with a
comparison to the previous Fiscal Year (after the first full Fiscal Year) and a
related detailed statement of Profit and Loss (including all supporting
departmental schedules of revenues and expenses), together with a comparison to
the previous Fiscal Year and the current Annual Plan and Operating Budget, and
having annexed thereto a computation in reasonable detail of the Base Management
Fee and Incentive Management Fee for such Fiscal Year; and

(iii)          Upon the written request of Holding, such other additional
statements, computations and reports regularly or otherwise prepared by the
Company, or otherwise contemplated or required under the Agreement.

(j)            Accounting Matters and Fiscal Periods.

(i)            At the cost and expense of the Company, the Manager shall cause
an audit of the Company’s annual financial statements to be performed following
the end of each Fiscal Year (and upon termination of the Agreement if not
coincident with a Fiscal Year end) by a nationally-recognized, independent
certified public accounting firm with expertise in gaming proposed by the
Manager and approved by the Executive Committee pursuant to the terms of the
Agreement.

(ii)           The books and records reflecting the Project operations shall be
kept by the Manager in accordance with GAAP applied on a consistent basis, and
shall be maintained in the Las Vegas, Nevada metropolitan area. Holding, Parent
and GC and their accounting firms shall have the right to examine and copy the
books and records of the Project upon reasonable prior notice to the Manager.

(k)           Operating Bank Account.  Subject to the terms and conditions of
the Agreement, all sums received from the operation of the Project and all sums
advanced by the Company for purposes other than Capital Improvements and
Replacement shall be deposited in the Operating Bank Account.  The Manager shall
disburse funds from the Operating Bank Account on a monthly basis in the
following order of priority and to the extent available:

(i)            when due, all Operating Costs;

(ii)           when due, the payment of debt service with respect to the
Construction Financing, Expansion Financing or Permanent Financing;

(iii)          when due, the payment of debt service with respect to other loans
from third parties;


--------------------------------------------------------------------------------


(iv)          the Base Management Fee and Incentive Management Fee (including
any accrued Base Management Fee and Incentive Management Fee from prior
periods); except in the event that Station (A) is no longer a member of Holding,
the Base Management Fee and Incentive Management Fee (including any accrued Base
Management Fee and Incentive Management Fee from prior periods) shall be paid as
an Operating Cost under Clause (i) above, or (B) is in default of its
obligations as a member of Holding, in which event the Base Management Fee and
Incentive Management Fee that accrues following such default shall be paid after
the payment of any debt service due to any lender under Clause (vii) below;

(v)           the payment for emergency expenditures to the extent paid from the
Operating Bank Account or from amounts on deposit in the Reserve Fund;

(vi)          deposits into the Reserve Fund and any other reserves established
by the Executive Committee for anticipated expenditures, liabilities or
contingencies;

(vii)         when due, the payment of debt service with respect to any loans
from Holding, GC or Parent; and

(viii)        the remaining balance thereof shall constitute “Distributable
Cash” for purposes of the Agreement.

In following the priorities set forth above, the Manager will reserve funds in
the Operating Bank Account each Fiscal Month for payment of any Operating Costs
for any of the above items which the Manager has a duty to pay that are not paid
on a monthly basis (e.g., real estate taxes, insurance premiums and so on).  To
the extent that there are sufficient funds on deposit in the Operating Bank
Account, the Manager shall perform the function of paying all Operating Costs
and other items set forth above (including but not limited to debt service, real
estate taxes, insurance premiums, etc.) unless otherwise agreed by the Executive
Committee.

(l)            Insurance Coverage.  The Manager agrees to use commercially
reasonable efforts to cause the Company to procure and maintain at all times
during the term hereof, as an Operating Cost, insurance in such amounts and
coverages as may be required by the then-current Annual Plan and Operating
Budget, which shall be no less than that necessary to conform to reasonable
industry standards for a similar hotel and casino, taking into consideration
inflation and any events or trends of liability which affect the risks attendant
to owning and operating the Project.  All such insurance shall be provided under
policies issued by insurance companies of good reputation and of sound financial
responsibility and licensed by the State of Nevada.  All liability, business
interruption and crime insurance policies shall be written in the name of the
Company with Holding, each of the members of Holding and the Manager being named
thereon as additional insureds.  All insurance policies shall be endorsed
specifically to the effect that the proceeds of any crime or business
interruption losses shall be made payable to the Company, or to the extent
required by any lender of Construction Financing, Permanent Financing, Expansion
Financing  or other financing, to such lender.  All such policies of insurance
shall also be endorsed specifically to the effect that such policies shall not
be canceled or materially changed without at least thirty (30) days prior
written notice to Holding and the Manager.  To the extent obtainable without
significantly increasing the premium cost, all policies of comprehensive


--------------------------------------------------------------------------------


public liability insurance and comprehensive crime insurance shall contain an
endorsement to the effect that such insurance shall be primary to any other
similar insurance carried by the Company, Holding or the Manager.  Certificates
of insurance shall be sent to Holding and the Manager pursuant to Section 8.1 of
the Agreement.

(m)          Lease Agreements.  The Manager shall be responsible for the leasing
of space in the Project in the Company’s name to third-party lessees, licensees
and concessionaires, subject to the prior approval of the Executive Committee of
the tenant, licensee or concessionaire, and terms of such leases, licenses or
other occupancy agreements.  The Manager will enforce such leases, licenses or
other occupancy agreements in a manner which is consistent with sound business
practices.  Revenues received by the Company under any lease, license or
occupancy agreements shall be deemed a part of Gross Revenues as defined under
the Agreement, except for reimbursements for utilities, taxes or similar
matters.

(n)           Legal Action.  The Manager shall have the right to institute, on
behalf of and in the name of the Company, any and all legal actions or
proceedings affecting the Project, including the construction thereof, such as,
but not limited to, to collect charges, rent or other income from the Project or
to remove any tenants, terminate a lease, license, or concession agreement, a
breach thereof or default entered by any tenant, licensee, concessionaire,
supplier, or contractor, or to protect and/or litigate to final decision in any
appropriate forum, any violation, rule, regulation or agreement concerning the
Project, including the construction thereof; provided, however, that approval of
the Executive Committee pursuant to the terms of the Agreement shall be required
with respect to the institution or defense of any action (or settlement thereof)
where there is a reasonable possibility of exposure to the Company in excess of
$250,000 or that could have a material adverse effect on the operation of the
Project; provided, further, that the Executive Committee shall be deemed to have
approved the institution of any action or defense of an action unless either EC
Member notifies the Manager that he disapproves such action within seven (7)
days after receipt of written notice requesting such institution or defense. 
Any counsel to be engaged under this subsection (n) with respect to any matter
with a reasonable possibility of exposure to the Company in excess of $250,000
or that could have a material adverse effect on the operation of the Project
shall be proposed by the Manager, subject to the prior approval of the Executive
Committee pursuant to the terms of the Agreement.  The Annual Plan and Operating
Budget shall contain an amount, approved pursuant to Paragraph (a) above, with
respect to any litigation or legal fees the Company anticipates incurring (as
the same shall be amended pursuant to Paragraph (a)(ii) above from time to time
at the request of Holding, the Manager or GC in the event of the need to incur
litigation or legal fees after the establishment of the Annual Plan and
Operating Budget), which may be incurred by either Holding, the Manager or GC
(or an Affiliate of GC) as provided in the Agreement.

(o)           Consultation.  When requested to do so, representatives of the
Manager and the General Manager shall meet with the Executive Committee to
discuss the performance of the Project and of the Manager of its obligations
hereunder and the Manager’s plans and expectations for the Project for the
remaining Fiscal Year.

(p)           Emergencies.  Notwithstanding anything to the contrary contained
within this Schedule 3.4, if at any time it becomes necessary in the Manager’s
reasonable judgment to cease operations of all or part of the Project to protect
the Project from material and adverse


--------------------------------------------------------------------------------


consequences or to protect the health, safety or welfare of the guests or
employees of the Project, then the Manager may close and cease operations of
that portion of the Project, reopening the same when the Manager reasonably
believes that such event has passed; provided, however, that the Manager shall
immediately notify the Executive Committee of such event and shall keep that
portion of the Project closed for the minimum reasonable period of time.

(q)           Contracts.  The Manager shall use commercially reasonable efforts
to cause the Company to comply with and not to become in default under any
contract, agreement, loan document or other obligation of the Company if such
failure to comply or a default thereunder would have a material adverse effect
on the Company or Holding, unless such action is approved by the Executive
Committee, to the extent so affected.

(r)            Expansion Project(s).  With respect to each Expansion Project:

(i)            In General.  Subject to Force Majeure, the Manager shall use
commercially reasonable efforts to (A) supervise and cause the completion of
each  Expansion Project in accordance with the applicable Expansion Project
Construction Plan and Expansion Project Design Plan in line with the Expansion
Project Budget for such  Expansion Project, (B) protect the Resort Property’s
land use entitlements and (C) obtain on behalf of the Company all Furniture,
Fixtures and Equipment requisite for the operation of the Expansion Project, at
the Company’s sole cost and expense.

(ii)           Expansion Project Construction Manager.  The Manager shall select
the  Expansion Project Construction Manager with the prior approval of the
Executive Committee pursuant to the terms of the Agreement.

(iii)          Expansion Project Design, Plan and Budget.  The Manager shall
submit to the Executive Committee for approval each Expansion Project,
consisting of the Expansion Project Design Plan, Expansion Project Construction
Plan and Expansion Project Budget.  The Expansion Project Design Plan and
Expansion Project Construction Plan may be approved in whole or in segments or
by components by the Executive Committee pursuant to the terms of the Agreement.

(iv)          Contractors.  The Manager shall select, subject to the prior
approval of the Executive Committee, the general contractor and architectural,
interior design and landscaping firms for each Expansion Project.  The Manager
shall submit the Company’s contracts with the architect, interior design,
landscaping prime contractor and general construction contractor for the prior
approval of the Executive Committee pursuant to the terms of the Agreement.

(v)           Change Orders.  With respect to change orders relating to an
Expansion Project, the Executive Committee shall establish the parameters within
which the Manager may make change orders without the approval of the Executive
Committee at the time the Executive Committee approves the Expansion Project
Budget.

(vi)          Reports.  The Manager shall provide the Executive Committee with
monthly progress reports on each Expansion Project no later than the twenty
seventh


--------------------------------------------------------------------------------


 

(27th) day of each calendar month, which progress report shall state in
reasonable detail all expenditures during the preceding calendar month together
with a comparison of such expenditures to budgeted amounts and a revised
estimate of the Expansion Project’s remaining costs to completion.  In addition,
representatives of the Manager shall be available to meet with the Executive
Committee when so requested to review the status of such Expansion Project.

 


--------------------------------------------------------------------------------


ATTACHMENT I

Form of License and Support Agreement

 

See Attached

 

1


--------------------------------------------------------------------------------


ATTACHMENT II

Form of License Agreement

 

See Attached

 

1


--------------------------------------------------------------------------------